      Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 1 of 24

                                                                         1

 1            IN THE UNITED STATES DISTRICT COURT

 2            FOR THE WESTERN DISTRICT OF OKLAHOMA
 3

 4   JANNIE LIGONS, SHANDAYREON HILL,               )
     TABATHA BARNES, TERRI MORRIS,                  )
 5   SYRITA BOWEN, CARLA JOHNSON,                   )
     KALA LYLES,                                    )
 6                                                  )
                 Plaintiffs,                        )
 7                                                  )No.
     vs.                                            )CIV-16-184-HE
 8                                                  )
     CITY OF OKLAHOMA CITY, a municipal )
 9   corporation, DANIEL HOLTZCLAW,     )
     BILL CITTY, BRIAN BENNETT, ROCKY               )
10   GREGORY, JOHN AND JANE DOES, all               )
     in their individual capacity,                  )
11                                                  )
                 Defendants.                        )
12

13

14          VIDEOTAPED DEPOSITION OF ROCKY GREGORY
15              TAKEN ON BEHALF OF THE DEFENDANTS
16                   IN OKLAHOMA CITY, OKLAHOMA
17                        ON JANUARY 17, 2019
18

19             REPORTED BY:       KAREN B. JOHNSON, CSR
20

21

22

23

24

25




                                EXHIBIT 8
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 2 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                             




                    *               +               ,           -               .                   /               0           1                           2                           1                       3           0                           4   -                               -                   5               ,           0                   6                               7           8                       4           9                   9                           5               /                   :                   8                           ;                   3           <                           5                   8               =                   8                           /                           9           9                                       1                       /           ;                           >




                ?
                                        ,           @                       -           5           /               -                           A       /                       ,       =                                   8               0               3               <               B                   5               C




                    D                                                                           E                                                                           F
                                                                                                                                                                                        /                           ,       =                               8               0               3                   <           B               5                       G




                                                                                                                                                                                        /                       0                           ;               3               <                                   1           8                   @           K                   =                   ,       +                   8                               ;                   3           <               =                                       K           <               =                   =           8               0           -                                   8           L                       M                   9           3               ;           L                               8                       0           -                           C
                    H                                                                               I                                                                       J




                                                                                                E
                                                                                                                                                                                2               4       L                                   7                   ,           -               5                               -               5               8                                   5           3               L                   ,               K                       ,       1               8                                       <           0                   ,               -                           7                   ,           -               5                                   -           5                   8
                    N




                    O               P
                                                    6               9       /           5           3           L               /                                               ,       -                       ;                           Q               3                   9               ,               K           8                               R                   8               M           /                   =           -               L                       8           0               -                           G
                                                                                                                                                        J




                                                                                                                                                                    E
                                                                                                                                                                                        0                       1                           /                   @                           /                           L                   8           L                       +               8           =                               3                       A                           -               5                   8                               5               3           L                       ,           K                   ,           1               8                                   <           0                           ,       -                           .                                       7           5                       /               -
                    S                                                                               I




                    T
                                    1           3                           ;           3           <                           1           3               C




                    U                                                                           E
                                                                                                                                                                                2                                   ,       0               :               8                   @           -                       ,       B               /               -                   8                               @               <               @               M                       ,       K                   ,               3                   <               @                               1           8               /           -                   5                   @                   .                               @           <                   ,               K                               ,               1           8                           @               .




        *           V               5           3           L                   ,       K               ,           1           8               @               G




                                                                                                                                                                    E
        *           *                                                                                                                                                                   0                       1                           7               /                   @                               -           5               /               -                                   /                               M           =                   3               L               3               -                       ,               3           0                                       ,       0               -       3                                   -                   5               8                               5               3           L                                       ,               K                   ,               1               8
                                                                                                    I




                ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   P
        *                           <           0                   ,       -                           A           =           3       L                                   ;           3                       <           =                               M               =               8                   :               ,           3               <                       @                       M                   3               @                   ,               -               ,           3                   0                               7                   ,               -           5                       -                   5               8                                                       6                   9       /                   5                       3               L                   /




                    D
        *                                           ,           -           ;                       Q               3               9           ,       K                   8                                   R           8               M               /               =               -           L                   8               0               -                       C
                                    J




                                                                                                E
        *                                                                                                                                                                       2       -                                   7               /                   @                               W               <               @           -                                   /                           -                   =           /                   0                       @           A           8                   =                       .                       0                   3           -                       /                                   M                   =               3       L                       3               -                           ,               3                       0                       G
                    H




        *                                                                                                                                                                   R               ,                   1                               ,           -                               K                   3       L                   8                                   7                   ,       -                   5                               /                   0                               X                   X                           1                   ,               1                               ,   -                                   K                   3           L               8                                   7                           ,               -                       5                                   /               0
                    N                                                                               I




                    O
        *                               ,       0               K           =           8           /                   @       8                           ,               0                                   M           /               ;                   C




                                                                                                E                                                                           Y
        *                                                                                                                                                                               3                               G
                    S




                    T                                                                                                                                                       P
        *                                                                                                                                                                                   6                   /           ;                       G                                       Z                   5           8               0                                   7               8           =                   8                               ;                   3           <                                   -                   =           /               0                       @           A           8       =                   =               8                   1                           -                   3                                   -                       5                       8
                                                                                                    I




                    U
        *                           5           3           L                   ,       K               ,           1           8                       1                       ,       :                           ,           @               ,           3               0                   .                           7               5               /                   -                           ;                   8           /                   =                       C




    ?                                                                                           E                                                                           ?
                    V                                                                                                                                                                       V                       *                               G
                                                                                                                                                                                                                                N




    ?
                    *                                                                                                                                                       Z           /                           @                       -               5               /               -                               +               ;                                   ;               3           <                   =                               =                   8           [               <                   8                       @       -                   C
                                                                                                    I




    ?           ?                                                                               E                                                                           \
                                                                                                                                                                                        8                           @               G




    ?               D
                                                                                                                                                                            Z           5                       ;                           1                   ,           1                                   ;           3               <                                   7               /           0                   -                               -                   3                               @               7                       ,       -               K                   5                               ,   0                   -               3                                   -           5                   8
                                                                                                    I




    ?
                                    5           3           L                   ,       K               ,           1           8                       1                       ,       :                           ,           @               ,           3               0                   C
                    H




    ?                                                                                           E
                                                                                                                                                                                2                               5           /               1                               +               8                   8           0                                   ,               0                               @               8           ]                                       K           =                   ,           L                       8               @                                   A       3               =                                   @       8                   :               8           0                                   /                   0                       1                                   /
                    N




                                                                                                                                                                                                    !                                                               "               #               $                               %               &                   '                                          !                               (                   &                               "               $                                                  &               '                   )           




                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 3 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                                                                     




                    *                   5           /               9           A                           ;               8           /       =                   @                       /               0       1                           2                                       W           <               @           -                               7                   /           0               -           8               1                           /                                   K               5               /               0               B               8                                   /                   0                   1                               -                       5                           /                   -                       4                       @




                ?
                                    L               /               ,       0                   9           ;                               ,   -                       G




                    D                                                                                                                                                           P                                                                                                   Y
                                                                                                                                                                                                6           /       ;                   G                                                           3           7                                   2                               7           /               0           -                               -           3                                   +               /               K                   6                           <                   M                                   /                                           9               ,               -                           -                           9           8                           .                                   /               0           1
                                                                                                            I




                                            2                   1           3               0                       4       -                   7               /               0           -                       -           3                               B                   3                           -               5               =               3                   <           B               5                           5                   ,       B               5                                       @           K               5               3               3                       9                               /                   0               1                                       /                                   9                   9                               -                       5                   3                   @       8
                    H




                                        -           5               ,       0               B                   @                           ,   0                               1           8               -       /               ,           9                   .                               +           <               -                               K                   /           0                           ;               3               <                               W               <                   @           -                                   @           <               L           L                           /                   =                       ,               ^               8                                               ;                   3                   <                       =
                    N




                    O
                                        8           1           <           K               /               -                   ,       3       0                   .                       ;               3       <           =                                   A               3               =       L                   /                   9                               8           1               <           K               /               -               ,           3                   0                                   A           =               3           L                                       -                   5                   8                               1                       /                           -                   8                                       ;                       3                   <




                                        B           =           /           1               <               /               -           8       1                               5               ,           B       5                           @               K                   5               3           3                   9               .                               3           =                           -               5               8                           ;                   8               /               =                   .                           <                   M                                   <                   0               -                       ,                       9                                       ;                   3                   <
                    S




                    T                                                                                                                                                                                                                                                               P
                                            @       -           /           =               -               8               1                   7                   ,           -           5                       -           5           8                                                           6           9           /               5               3               L               /                                               ,           -           ;                                   Q               3                   9               ,           K               8                                   R                   8                   M               /               =                       -                   L                           8                   0                   -                               C
                                                                                                                                                                                                                                                                                                                                                                                                                            J




                    U                                                                                   E                                                                       P                                                                                                                                                                                                                                                                                                                                                               U
                                                                                                                                                                                                6           /       ;                   G                                               2                       B               =               /               1                   <           /               -           8               1                               ,           0                                           4                                           .                                   2                               5                   /               :               8                                                   /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                           U
        *           V                   +           /           K           5               8                   9           3           =               4           @                       1               8       B           =           8                   8                       .                       7               5                   ,           K                   5                               2                           A               ,       0                   ,                   @           5               8               1                               <                   M                                       ,           0                                               4                                                                           /                   0                       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ?
        *           *                   -           5           8           0                                   2                       B       3               -                           3               0                   -           5                   8                                   M           3                   9               ,           K                   8                           1           8               M               /           =               -               L                   8               0               -                                   ,               0                                                           V               V               V                               G




                ?
        *                                                                                                                                                                       Z           5               8       =           8                               1                       ,           1                           ;               3               <                               3               +           -               /                   ,       0                                   ;               3               <               =                               +                   /           K                   5                   8                       9       3                       =                                           4           @
                                                                                                            I




                    D
        *                               1           8           B           =               8               8                   C




                                                                                                        E                                                                       Y
        *                                                                                                                                                                                   3               =       -           5           8                   /                       @           -           8               =               0                                       _       -               /           -               8                           `               0                       ,           :               8               =                   @               ,               -           ;                               G
                    H




        *                                                                                                                                                                       R               ,           1                   ;           3                   <                                   /           -               -               8               0                   1                           /           0               ;                           3               -                   5               8               =                               K               3                       9                   9       8                   B               8                       @                                           3                   =
                    N                                                                                       I




                    O
        *                               <           0               ,       :               8               =                   @           ,   -                   ,           8               @               C




                                                                                                        E                                                                                                                                                       Y
        *                                                                                                                                                                           2                       1           ,       1                                                   3               =           -               5               7               8                       @       -               8           =               0                   .                           2                               1                   ,           1                               /                               ;                   8                   /               =                                       /                           0                   1                                       /
                    S




                    T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               P
        *                               5           /               9           A                           -               5           8       =               8                   .                           2               -           3                   3                       6                           @           3           L                   8                               K                   9       /                   @               @       8                   @                               -               5               =               3               <                   B           5                                                       `                                       /                           0                   1                                       /                               9                   @       3




                    U                   P
        *                                               _       `                   G




    ?                                                                                                                                                                           P                                                                                           E
                    V                                                                                                                                                                           6           /       ;                   G                                                           0           1                               7               5                   /           -                           7               /                   @                       ;                   3               <               =                               =               8                   /                       @       3                   0                                       A               3                           =
                                                                                                            I




    ?
                    *                   /           -           -           8               0               1                   ,       0       B                               1               ,               A       A       8           =                   8                   0               -                           K               3                   9                   9       8               B           8                   @                       /               0                   1                               <               0                   ,           :                   8           =                           @                   ,       -                       ,               8                                   @                   C




    ?           ?                                                                                       E
                                                                                                                                                                                Z           8                   9       9           .                   L                           ;                               A               ,           =                   @               -                           ;           8               /               =                           /                   0               1                               /                               5                   /                       9               A                   .                               9                       ,                           6           8                                               2




    ?               D                                                                                                                                                                                               Y
                                            @       /               ,       1                   .                           7           /           @                           /           -                                   3           =                   -                   5               7           8                   @           -               8                   =           0                   .                           2                       -               =                   /               0                   @               A           8               =                   =           8                   1                                   3               :                       8                           =                           .                               /                       0                   1




    ?
                                            ,       -                       7               /                   @                           W   <                   @           -                               X       X                       ,               -                                   7           /                   @                               W               <               @           -                           B               3               ,           0                   B                               -               3                               +                   8                               8                   /                       @               ,               8                           =                           .                                       ,               -
                    H




    ?
                                        7           /               @                           W           <                   @       -                       -               5           8                       -           ;           M                   8                       @                       3                   A                           K                       9       /                   @           @           8                   @                       -                   5               8               ;                               3                   A                   A       8                   =                   8               1                                               A                           ,           -                               L                               ;
                    N




                                                                                                                                                                                                    !                                               "                   #                   $                           %               &               '                                              !                           (               &                           "               $                                                  &               '               )               




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 4 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                 a           a




                    *                   5           8           =               .                       +           <               -                       2                           1                       ,       1               0                       4       -                                   5           /                   :               8                                   5               8               =                           -                       3                                       -               /                       9               6                                   -               3                   .                                           @           3                                                   2                                   7           /               0               -                       8                   1




                ?
                                        -           3                           A           ,           0           1                       3           <               -                           L                   3               =           8                                           ,           0               X               1               8                   M               -               5                   .                           2                               L                           8               /                   0                   .                                   5               8                           7                           /                           @                                   /                                           =           3               3                       6                       ,           8




                    D
                                        3               A           A           ,       K               8           =                       /           0               1                                       2                       7           /                   0                   -               8           1                                   -                   3                               /                   @           6                                   5                   ,               L                                   L                   3                   =                   8                               [           <                           8                           @                   -                       ,               3                   0               @                           3                       0




                                            ,       -               .                   7               5               ,           K       5                               @           3           L                   8                           3                       A                                   ,       -                               L                           ,           B               5               -                           5                       8                   9                   M                               L                   8                                           ,           0                           -                           =                   ;                                   ,       0                       B                               -               3
                    H




                                            ,       0           :           8               @           -               ,           B       /           -               8                                       ,       -                   .                               9               3               K           /                   -                   ,               3               0                   .                       B               3                                       3                       :               8                   =                                   -                   5               8                           1                           /                   ;                                   @               .                           L                   /               ;               +                       8
                    N




                    O
                                        -           5           /           -                               @       3           L           8           -               5                   ,               0           B                           7                   /                       @                   L                           ,               @               <               0               1               8           =                   @                   -               3                       3               1                           G




                                                                                                                                                                        Z               8                   =           8                           ;                   3                   <                           -                   5                   ,               0                   6               ,           0           B                                       b               3                           9           -                       ^           K                       9               /               7                           1                                   ,           1                                                   ,               -                               /               -
                    S                                                                                   I




                    T
                                        -           5           8                           X               X                           9   8           -                       4           @                           -               /               6               8                                   -           5                   8                                   -                   ,       L                   8                           M                       8               =                           ,           3                   1                                   -                   5               /               -                                       ;                   3                           <                           4           =                   8




                    U
                                        -           /               9           6           ,           0           B                       -           3                               c                   5           3       L                   /                       @                   .                       1                       ,           1                                   ;               3               <                           5                       /               :                       8                                   b               3                       9               -                   ^           K                       9               /                   7                                                   ,               0                               ;               3               <                       =




        *           V               L                   ,       0           1                           /               @                   /                               @           <                       @       M               8           K                   -                       C




                                                                                                    E                                                                   Y
        *           *                                                                                                                                                                   3                           G




                ?
        *                                                                                                                                                               R                   ,               1                           ;           3                   <                                   5           /                   :               8                                   /               0               ;                               @                   <                   @                   M               8                   K               -                       @                                   ,           0                               L                               ,                   0               1                               C
                                                                                                        I




                    D                                                                               E                                                                   Y
        *                                                                                                                                                                               3                           G




        *                                                                                                                                                               Z               5                   /           -                           /                   +                   3               <           -                                       _               8                   9               9           8           =                   @                       .                                   7               /                       @           0                               4       -                               5       8                                               5                           /               :                               ,           0           B                                       @               8                   ]
                    H                                                                                   I




        *                               7               ,       -           5                           M           =               3           @       -                   ,           -                   <           -               8               @                                   M               =               ,               3               =                                   -               3                           -               5                           ,               @                                   3                   0                                   1                   <               -               ;                   C
                    N




                    O                                                                                                                                           d                       e                                                       d                                                                                                                               P                                                                                                                                                                                                                                                                                                                                                                                                   \
        *                                                                                                                                                                                                           G                       _                               2               c               b                   f                                                               +                   W           8           K               -                                       -                       3                                   -               5                   8                                       A           3       =                       L                                       G                                                                       3           <                               K                       /                   0




        *                               /           0               @       7           8               =                               ,       A                       ;               3                   <                           <           0                   1                   8               =               @               -               /                   0               1                                   ,       -                       G
                    S




                    T                                                                                                                                                                                                                                                                       Y
        *                                                                                                                                                               c               b                   g                           Z               2               c                                   g               _                   _                   f                                           c               5           8               =                       8                                           X               X                               -                   5                   8               =               8                                   7                   /                                   @                               -                   5           8




                    U
        *                               /               9           9       8           B               /           -                   ,   3           0                               3                   0                           -           5                   /                   -                   .                           -               5                   8                               -               5               ,           0                       B                                           ,               @                               7                   8                                   1                   ,   1                           0                                       4       -                                       5                   /           :               8




    ?
                    V                   8           0           3           <           B               5                               X       X                           2                               1               ,           1           0                               4       -                           5                   /               :                   8                               8               0           3               <                       B               5                                           ,               0                   A               3                   =           L                   /       -                                   ,           3                           0                                       -                   3                           +               8




    ?
                    *                       9           ,           6       8               .                       -               5       8           ;                       4       =                   8                           /                                   @               <                   @       M                   8               K                   -                   .                           -           5               8                       ;                           4           =               8                                   /                                           @           <                   @   M                           8                   K                           -                       .                                           2                   1                       ,               1                   0               4           -




    ?           ?
                                            6       0           3           7                               ,           A                   7           8                               5                   /           1                               X                   X                               /           0                   1                                       @           3           L                   8           -                   ,               L                   8                           @                               7               8                                       <                   @           8       1                                               -                           3                                       7                   3           =                       6                               /                           @




    ?               D
                                            @       8           ]                       K               =               ,       L           8               @               .                                   @       3       L                   8                   +                   3               1           ;                                   M                   3                   @               ,           0           B                                       /                   @                                   /                                   M                   3                       9               ,           K       8                                               3                                   A               A                       ,           K           8               =                       .




    ?
                                        -           5           /           -                           7           /                   @               -               3               3                               8               /           =                       9               ;                               ,               0                                   -               5               8                               ,           0                       :               8                           @           -                       ,           B                   /                   -                   ,           3       0                                               -                           3                                       +                   8                                   W       <                               @           -
                    H




    ?                                                                                                                                                                                                                                                                                                                                                   E
                                            9           ,           6       8               .                           2                   5           /               :               8                                   @           <               @               M                   8               K           -                                                           .                               @           <               @           M                       8               K                       -                                   h                       G
                    N




                                                                                                                                                                                                !                                                           "                   #                   $                               %               &                   '                                              !                           (                   &                                   "                       $                                                      &               '                   )               




                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 5 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                        i




                                                                                    E
                    *                   -           5       8                                               .                       ,       -               4               @                                       :       8               5                       ,           K                   9               8                               9           3                   K                       /                   -                   3                   =                   .                               /                   <                       -                       3           L                   /               -           8               1                                   :                   8                   5                       ,           K                           9           8




                ?
                                            9       3       K           /               -               3           =                   L               /               ;               +                           8           .                               /               0               1                               -               5               /                   -                               4               @                                       X               X                               -                   5                       /                       -                   4               @                       -               5               8                                       j                   Q                       _                   G




                    D
                                                                                                                                                                            2               @                               -               5                   /               -                                   7           5               /               -                                           ;                   3                   <                                   5               /                   1                                           =                       8               :                   ,           8           7               8               1                           C
                                                                                                        I




                                                                                                    E
                                                                                                                                                                        c               5                           /       -                           4           @                           -                   5           8                               j                   Q                           _                                   ;                   3               <                       4           =                   8                                                   ,           0                               =           8                   A           8                   =                   8                   0               K                   8                                       -                   3                   G
                    H




                                                                                                                                                                        P                                                                                                                                                                                                                                                                       E                       e                               Y               E
                                                                                                                                                                                            6                       /       ;                       G                                           Z                   5           /               -                           4           @                                   k                                                           `                                                           C
                    N                                                                                   I




                    O                                                                               E                                                                           E                                   e                       Y               E
                                                                                                                                                                k                                                           `                                                                       ,                   @                           W           <                       @                   -                                           X                   X                               ,               -                                   4           @                                   /                               1           /               -               /                   +                   /                           @       8                                       7                   5                   8               =                   8                       7               8




                                        M           <       -                               ,           0                       =           8           M               3               =                           -           @                               /               0               1                               -               5               8                   0                                           /                       9                   @           3                                       9                   ,                       6                   8                               K               3           0               -               /                   K                   -
                    S




                    T
                                            ,       0           A       3               =           L               /           -               ,       3               0                       G




                    U                                                                                                                                           E
                                                                                                                                                                                        0                           1                       -                   5               8               0                               7               5               /                   -                               4               @                                                       2           `                       C
                                                                                                        I                                                                                                                                                                                                                                                                                                                                                               J




                                                                                                    E
        *           V                                                                                                                                                   c               5                           /       -                           4           @                           7                   5           3                               7                   8                                           =                   <                   0                   .                                   9                   ,                       6                   8                               7               8                           B           8                   -                                       /               5                   3                           9           1                                   3                           A




        *           *                       9       /       1               ,           8                   @                       ,       0                                               2                       `           .                               K               =                   ,       L                   8                                   ,               0                           A               3                   =           L                       /               -                       ,               3                       0                                       <               0                   ,       -                   .                           /                   0                   1                                   -                   5                   8                   0                                   -               5       8               ;
                                                                                                                                                                        J




                ?
        *                                   W       <           @       -                               =           <           0                       /                               M                           8       =                   @               3               0                                       A       3               =                                   7                       /                   =                   =                   /               0               -                       @                       G




                    D                                                                                                                                                   P
        *                                                                                                                                                                                   6                       /       ;                       G                                               _               3                           B               3                       ,                   0                   B                                       +               /               K                       6                                       -                       3                               ;               3           <                       4   =                   8                                       7                       ,           -                   5
                                                                                                        I




                                    d                                                                                                                                                                                                                                                                                                                                                                   E                                                                                                                                                                                   d                                                               ?                                                                                                                                               ?
        *                                           3       =           =                   ,               @           .                   ;           3               <                           4               :       8                                   =               <               0                               -               5               8                                                           k                       l                                       A           =                   3               L                                                                   /               ;                                               V       -                   5                                       3               =                                                                   *                   @       -                           .
                    H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            d                                                                   T
        *                               /           0       1                           5               3           7                       1           3                               7                           8                       B                   8               -                                   -           3                               -                   5                       8                                       1                   /               -               8                                       3                           A                                                   /               ;                                       -                   5                           C
                    N




                    O                                                                               E
        *                                                                                                                                                               Z               8                               9       9               .                               3               0                               -               5               /                   -                                           1                   /                   ;                   C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \
        *                                                                                                                                                               Z               5                           3                           @               <               B               B                   8               @           -                   @                                       -                   5                   /                   -                               1                   /                   -                       8                           .                           5               8           =                           3                   =                                       ;               3                   <                           C                                                                   8               /       5                       G
                    S                                                                                   I




                    T                                                                               E                                                                   Y
        *                                                                                                                                                                               3                               .                       ,               -                                   X                   X                           2                               1                       3                   0                           4           -                               -                   5                       ,                   0                           6                               2                           @           <           B                   B                   8                           @       -                   8                   1                           .




                    U
        *                                   @       5       8                               X               X                       @       5           8                                   @                       -       /               ;                   8               1                                   /           1               /           L                       /                       0                   -                                       3               0                                       X                   X                                           3               0                               5           8               =                               1                   /                   -               8                           @                           G                                       c                   5               8




    ?                                                                                                                                                                                                                                                                                                                                                                                                   d                                                                                   T
                    V                   =           8       /               @           3               0                           ,       -                           K               /                   L               8                                   <               M                                   7               ,           -               5                                                               /                   ;                                                   -                   5                                               X                       X




    ?
                    *                                                                                                                                                   l               8                           -               L                           8                                   @               -           3               M                                   ;                       3                   <                                       -               5               8                   =                   8                               G
                                                                                                        I




    ?           ?                                                                                   E                                                                   P
                                                                                                                                                                                            6                       /       ;                       G




    ?               D
                                                                                                                                                                        j               3                                   /               5                   8               /               1                           G                                       2                           4       L                                               @               3               =               =                   ;                                           -                       3                               K               <           -                           ;                   3                   <                                   3                           A                   A                       G
                                                                                                        I




    ?                                                                                               E
                                                                                                                                                                        c               5                           8                       =                   8               /                   @               3           0                               -                   5                       /                   -                                           2                               X                   X                                           ,                   -                   4               @                       3                   6       /                   ;                               G                                                   2                               7                   8               0                   -
                    H




    ?
                                        +           /       K               6               .                           @       5           8                           7               /                               @                   1                   8                   @           K                   =               ,           +                   ,               0                       B                                       b                   3                   9           -                       ^               K                           9                   /               7                               /               @                                   X               X                               /                       @                               5                   8                   =
                    N




                                                                                                                                                                                                        !                                                               "               #               $                               %               &               '                                                              !                                       (               &                                   "                       $                                                          &               '               )           




                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 6 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                                                    a




                    *               /               @                   @           /                   ,               9       /               0       -                   .                               2                       L                   8           /               0                       .                           W               <                   @           -                                   -               5               8                                       M               5               ;                   @                   ,       K                   /                   9                               K               5                   /                   =                   /               K                       -                       8           =                               ,                       @               -                       ,           K                   @




                ?
                                    /           0                   1                               -               5               ,           0       B                   @                               9                   ,           6           8                           -                   5                   /       -                           G                                                   _       3                                   ,           0                                       1               3                   ,               0           B                                       @           3                       .                                       2                               7               8                       0                       -                                   +                       /                       K                       6




                    D                                                           d                                                                   T
                                    -           3                                                   /               ;                                   -               5                       .                           -           5               /           -                                   7                   /           @                               -               5                       8                               9           /                   @                   -                               3                   A                   A           ,               K               8               =                                   7                   8                                               6       0                       8                       7                                   -                       5                       /                   -




                                    /           K                   -               <               /                   9           9           ;                       5                   /           1                               K               3           0               -                   /                   K       -                                   7                   ,                   -           5                               5               8                       =                   .                           /                   0           1                                       @           3                                   -                   5                   /                   -                           4                   @                           7                       5                       8                       =                   8
                    H




                                                                                                                                                                                                                                                                                                                                                d                                                                               T
                                    7           8                                   K               /           L               8                       <               M                               7                       ,       -               5                           -                   5                   8                                           /               ;                                                   -               5                       G
                    N




                    O                                                                                                                                                                       P
                                                                                                                                                                                                            6               /           ;                       G                                           _               3                           ;               3               <                                       X               X                           8                           ,           -               5               8                   =                               ;               3               <                                   /                   0                   1                           m       3                       =                                   -                       5                       8                                               9           /               7
                                                                                                                    I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P
                                    8           0                       A           3               =               K           8           L           8               0                   -                               1           8               M           /               =                   -           L               8                   0               -                   .                               ;               3               <                                       /               0               1                   m               3           =                                   -               5                   8                                                                           Q               R                                               K           /               L                               8                                           <               M
                    S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               J




                    T                                                                                                                                           d                                                                           T
                                    7               ,               -               5                               -           5               8                                           /           ;                                               -           5                                   1                   /       -                   8                                   X                       X                           @           -               =                           ,               6           8                                   -           5                   /               -                       G




                    U
                                                                                                                                                                                            l           8                   -                   L                   8                                       @               /       ;                                   -               5                       /           -                               /               B                       /                   ,           0                       G                                               2               @                                   ,           -                                               A           /                       ,               =                                   -                       3                                                       @           /               ;




                                                                                                                                                                                                                                                                                                                                                        P
        *           V               -           5                   /               -                               ;           3               <                       /                   0           1                       m       3               =                           -                   5                   8                                               6               9                   /           5               3       L                       /                                                           ,           -                   ;                               Q               3                   9                   ,       K                   8                                       R               8                       M                       /           =                       -               L                               8                   0               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J




                                                                                                                                                                                                                                                                                                d                                                                           T
        *           *               K           /               L                   8                               <           M                       7                   ,               -           5                               -               5           8                                                       /       ;                                                   -                       5                           1               /               -                       8                   C




                ?                                                                                               E
        *                                                                                                                                                                                   c           5                   /           -                               X               X                                   -       5                   /               -                           4               @                       K               3               =                       =               8               K               -                       .                           ;               8                   @                       G




                    D                                                                                                                                                                       P                                                                                                   E
        *                                                                                                                                                                                                   6               /           ;                       G                                                           0       1                                   0               3                       7                           ;               3               <                                           @           /               ;                               -                   5               /               -                                           @       5                   8                                   1                       8                               @   K                       =                               ,               +                   8               1
                                                                                                                    I




        *                           b           3                       9           -                   ^           K               9           /       7                                   M           5                   ;               @               ,       K               /                       9                   9   ;                       .                           7                       5           /               -                               1                           ,           1                                   @               5           8                                   1               8                       @       K                   =                           ,           +               8                                               -           5                       /                       -
                    H




        *                               @       <                   B               B               8                   @       -               8       1                                       ,       -                               7               /               @                               b                   3           9               -                   ^           K                           9       /               7                   C
                    N




                    O                                                                                           E
        *                                                                                                                                                                                       _       5                   8                           5           /               1                                       +       8                   8               0                                       1           3                   ,           0               B                                           ,           -                                   -           5                   =               3               <                   B           5                   3                   <                   -                       .                                               A   =                       3               L                                                   -               5               8




                                                                                                                                                                                                                    d                                                               ?
        *                               A           ,               =                   @           -                   .                           A   =               3           L                                                   /               ;                                                                   -       5                                   7                   ,                   -           5                               c               5                       3           L                   /                   @                           /                   0               1                                   -           5                   8                   0                                   7                       5                       8           0                                                       @               5                   8
                    S                                                                                                                                                                                                                                                                                       H




                    T
        *                           1           8                       @           K               =                   ,       +               8       1                                       9       /                   -           8               =                           3                   0                       .                       3               0                                   L               ;                                   @           8                       K               3               0               1                                   ,               0               -               8                   =           :                           ,           8                   7                       .                                       /           0                       1                                               -                   5               8               0




                    U
        *                           /               9                   @           3                               -           5               8                       -                   5               ,               =           1                               ,           0                   -                   8       =                   :                   ,           8                       7                           7                   ,           -                       5                               5               8                   =                   G                                               2                           +                   8                           9                   ,       8                       :                       8                                   7                               ,               -                   5




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O
                    V               5           8                   =                   .                               ,       -                       7               /                       @                               @           ,           ]                               X                   X                       ;                   3               <                                           6       0               3               7                   .                                   B               /               :                   8                               /                               5                   8                       ,       B                   5                   -                       .                                                               4                   *                       .                       n




    ?                                   O                           ?
                    *                                   4                               .               n                       7               /       0               -                               -                   3                               @       /               ;                                           @   -                   3               K                   6                   ;                           3               =                                   L                   <                   @           K                   <               9               /               =                   .                                       2                           1                   3               0                                       4       -




    ?           ?
                                    =           8               L                   8           L                   +           8               =                       5                   8           =                               :               8           =               +                       ,               /       B                   8                   .                                   1           /               =                   6           8                       =                               5               /                       ,       =                       .                           /                   0           1                                       -                   5               8                       0                                           @               5                       8




    ?               D
                                        @       M                   3                   6           8                           /               +       3               <                   -                               -           5               8                               @                   6                   ,   0                                   +               8                           ,       0               B                                   X                       X                               2                               1           3                   0                           4   -                                           6       0                   3                   7                                               ,                       A                                   @               5                       8




    ?
                                        @       /                       ,           1                                   X           X                       2                   4           1                               5           /               :           8                                   -                   3                               9           3               3                           6                       /               -                                       -               5               8                                   0           3                   -               8                   @                   .                                   6                   ,           0               1                                               3                   A
                    H




    ?
                                    B           8                   -               -                   ,           0           B                       -               5                   8                               B               ,           =               9               @                           L                   ,               ]               8               1                                   <               M                   .                                   /               0               1                                       2                           7               /               0                   -                               -                   3                                           @               /                       ;                                           @               5                       8
                    N




                                                                                                                                                                                                                !                                                           "               #                   $                           %                       &           '                                                  !                               (                   &                                   "               $                                                  &               '               )                   




                                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 7 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d
                    *                                                                                                                                               Z               8               =           8                               ;               3                   <                           M                   =           8                               @           8           0               -                           7                   5           8                       0                               c           8               =                   =               ,                                                                   3                   =                       =                               ,                       @                               M                   3               ,               0                   -               8                   1
                                                                                                            I




                ?
                                        3           <               -                       b               3               9       -           ^       K               9           /               7                               ,           0                                   /                               9                   ,       0                           8               <           M                   C




                    D                                                                                   E
                                                                                                                                                                        2                           7           /                   @                               @               8                   :       8                   =           /                               9                       ;               /           =               1                       @                               /               7               /           ;                   .                           7                   8                                                   <                           @               <                       /                               9                       9       ;                               +                   =                       ,           0                   B




                                            ,       0                               @       3           L               8           +       3           1           ;                               8               9               @           8                                   -                   5       /                   -                           4               @                       0               3           -                                       A       /                   L                       ,               9           ,           /                   =                               7                               ,                   -                   5                                               -                       5                       8                                   K           /                           @           8                   .
                    H




                                            @       3                           -           5               8           ;                   K           /           0                                   @       5               3               7                                   -                   5       8                                   9                           ,           0           8               <           M                   .                               @                   3                                   ,       -                                   7           3                   <                               9                   1                   0                                       4       -                                               +               8
                    N




                    O
                                            @           6           8           7           8               1               .               ;           3           <                                   6       0               3               7                   .                                   M           ,               K               6                                       3           <               -                           -                   5               ,                       @                           M           8               =                       @       3                   0                                   G




                                                                                                                                                                    R               3                           ;               3               <                                       6               0       3                   7                                       7               5           3                           -               5                   /           -                                       7               /               @                                   ,       0                                       -                               5                           ,                       @                                       K                       /                       @           8               C
                    S                                                                                       I




                    T                                                                                   E                                                           \
                                                                                                                                                                                    8               /           5                   .                           5                       ,                   @                       0           /                       L                   8                               ,           @                                   X           X




                    U
                                                                                                                                                                    R               3                           ;               3               <                                       6               0       3                   7               C
                                                                                                            I




                                                                                                        E                                                           \
        *           V                                                                                                                                                               8                   @           .                               ,           -                               4           @                       R           /                           0               0           ;                           b                   ,               B           B                           ,           0               +           3               -                   -           3               L                               .                                       5                       8                                       4               @                               /                   0           3                   -                   5               8                   =




        *           *                   1           8               -           8           K               -               ,       :       8                           ,           0                           /                   @               @           /                   <                       9   -                       @               G




                ?                                                                                                                                                   P                                                                                                               P
        *                                                                                                                                                                               6           /           ;                       G                                                                   6   /                   ;                   G                                               Z               /               @                               -           5                       /               -                           /                                       9           ,               0               8                               <                   M                                               3                               A                               =                   8           /                           9
                                                                                                            I




                    D
        *                               M           8               3           M               9           8                       3       =                       /                               M           5               3               -               3                                       /       =                   =           /                           ;                   C




                                                                                                                                                            d                       e                                                       d                                                                                                                               P                                                                                                                                                                                                                                                                                                                                                                                           \
        *                                                                                                                                                                                                   G                       _                               2               c                   b               f                                                                   +               W           8           K               -                               -                       3                               -           5               8                                   A               3               =                           L                                       G                                                                               3               <                               K                   /                   0
                    H




        *                               /           0                   @       7           8               =                           ,       A                   ;               3               <                           <               0               1                   8                   =           @               -           /                           0               1                               ,       -                       G
                    N




                    O                                                                                                                                                                                                                                                               Y                                                                                                                   \
        *                                                                                                                                                           c               b               g                           Z                   2           c                                       g           _                   _               f                                                               8           /               5                       .                               =               8               M           5               =                   /               @               8                                               -                   5                       /                       -                                       G




                                                                                                                                                                                                                        d
        *                                                                                                                                                                           h               ;                                           =                       G                               p       3                   5           0                               @           3           0                   q                                               2                   4       L                                       @       3               =                   =           ;                       .                                           1                   8                               @               K                       =                               ,       +                   8                               -                   5               8
                    S                                                                                       I                                                               o




                    T
        *                           L               /                   6       8           <               M               .               7           /               @                           -           5               8                                   9                   ,               0       8                   <           M                                           M           5               3           -               3                   B           =                       /               M               5               @                               3           =                                   M                               8                   3                       M                               9               8                                       3                   =




                    U
        *                               7           5               /           -               C




    ?                                                                                                   E
                    V                                                                                                                                               c               5               8           ;                               7               8                   =                   8                           M           5                           3               -           3               B           =               /                   M           5                           @                           3               A                               M           8                   3               M                                       9           8                                       G




    ?                                                                                                                                                               P                                                                                                               P
                    *                                                                                                                                                                   6           /           ;                       G                                                                   6   /                   ;                   G                                               Z               /               @                                   _       8                       =               B               8           /               0                   -                                   _           8                                       9                   9               8                       =                               @                                       ,           0                               -                   5               8
                                                                                                            I




    ?           ?
                                            9           ,           0           8           <               M               C




    ?               D                                                                                   E
                                                                                                                                                                        2                           7           /               0               -                                   -                   3                               @       /                           ;                           5               8                           7                   /               @                       .                               ,       -                           4           @                           +               8                               8                   0                                               /                                                       9       3                   0           B




    ?
                                        -               ,       L               8                               @           ,       0       K           8                               2                           @           /               7                                   -                   5       /                   -                   G                                                   2                           X               X                           7                       5               /               -                               2                           =                   8       L                                       8               L                           +                       8                       =                                       /                   +           3                   <                   -
                    H




    ?
                                        -           5               8                           9               ,       0           8       <           M                               ,               @                       -               5                   ,                   @                   .                       3           =                               ,           B               ,           0           /                   9                   9       ;                           .                               2                           6               0           3                   7                                               l                           ,               8                       <                       -                       8               0                   /           0                   -
                    N




                                                                                                                                                                                            !                                                           "                   #               $                               %               &               '                                                  !                           (                   &                           "                       $                                          &               '                   )           




                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 8 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                          




                                    d
                    *                               <               ^       0           ;                           5           /       1                       M                   <               -                   -               3               B                   8               -           5               8               =                               /                                   9           ,               0                   8           <               M                   .                       /                       0               1                                   2                                           7                   /               0               -                   8                       1                                       -               3




                ?
                                            @       5           3           7                           c           8           =       =               ,                           -               5       8                               9               ,               0               8           <               M                               -               5           8                                   A                   ,               =               @           -                               -               ,               L                   8                                   2                                           -                   /                       9               6           8                       1                                       7                       ,               -                   5




                    D
                                        5           8           =               .                       +           <           -                       @       5                   8                       =           8                   A           <                       @           8           1                               -               3                           8                   :           8                   0                                   9           3               3                   6               G                                           c                   5               /                               -                                           9               ,           0                       8                   <                   M                                       7                   /                           @




                                        <               @       8           1               .                           2               +           8               9                   ,           8       :           8                                   ,               -                       4       @                           B               3                   ,       0                   B                               -                   3                           +               8                           -                       5               8                                   @           /                       L                           8                               3                   0                       8                           .                                   ,               -
                    H




                                        7           /               @                   <                   @       8           1                   3           0                                   -       5           8                                   @               8               K           3               0               1                               -               ,           L               8                       .                           B               /               :               8                                   -               5           8                                               9                           ,           0               8               <                   M                                           -                   3
                    N




                    O
                                        R           8           -           8           K               -               ,       :       8                       b                       ,           B       B               ,           0               +                   3               -           -               3           L                       .                           2                               @               -                   8           M               M               8               1                                   /               7           /                   ;                           .                                       5               8                                           @               5                   3                   7                       @                                   5                       8               =




                                        -           5           8                           9               ,       0           8       <           M                   G                                   R           <               =                   ,               0               B                           -               5               /               -                               -               ,           L                       8                           /               0               1                                   +               8           K                   /               <                                       @           8                               3                           A                                   -                   5               8
                    S




                    T
                                        M           =           3           K           8                   @           @           .               7           8                                       6   0           8               7                                   -               5           /               -                               -               5           8                                   9               /                       @       -                               -               7           3                                       M           8                   3               M                                       9           8                               -                   5                       /                   -                                           X                       X




                    U
                                        -           5           8                       M               3               9           ,   K           8                               3                   A       A           ,           K               8                   =                   @                       7               3               <                   9       1                               5                   /                   :           8                               +               8           8                       0                               9                   ,                       6                   8                                   p               8                           A                       A




        *           V                       _       8               9           9       8               =               @               /           0           1                                   R       /           0                   ,           8                       9                       b               3                   9           -                   ^       K                       9       /                   7                       .                       -               5               8                                   3               -           5                   8           =                                                           A       3               <                   =                                           M                   8               3                       M                           9               8




        *           *                       ,       0                       /                               @           ,       ]                   M           8                   =                   @   3           0                                   9                   ,           0           8               <               M                   .                       -                   5           8                   ;                               7               8               =               8                                   =               /           0                   1           3                       L                                           3                       A                   A                       ,           K                   8               =                               @                       G




                ?                                                                                                                                               P                                                                                                   E
        *                                                                                                                                                                               6           /       ;                   G                                                           0           1                               K               /               0                               ;           3                   <                               1               8                   @           K           =                           ,           +           8                               7                               5                   /               -                                   ;                       3                   <
                                                                                                        I




                    D
        *                               =           8           K           /               9               9                   /       +           3           <                   -                       c           8               =               =                       ,                       M                   ,           K                   6               ,       0                   B                               3                   <           -                               R               /           0                           ,           8               9                           b                               3                           9       -                       ^           K                               9           /                   7                       .




        *                               /           0           ;           -           5                   ,       0           B                   ;           3                   <                       =           8           L                   8           L                       +           8               =                   C
                    H




                                                                                                    E
        *                                                                                                                                                       Z                   8                   9       9           .                               W               <                   @       -                               B               3                   ,       0                   B                               3                       A           A                           3                   A                               7               5           /                   -                                           b                           ,       B               B                           ,               0                   +                   3               -                       -                   3                   L
                    N




                    O
        *                               =           8               9       /           ;               8           1                   -           3                       L                       8           .                           @           5                   8                               @           /                   ,           1                               ,               0               ,               -                       ,       /                   9                               X           X                                       ,       0                       ,       -                                       ,           /                       9               9           ;                                           M                           ,       K                               6           8                       1




        *                               3           <           -                       b               3               9       -           ^       K               9               /               7           .                       +               <                   -                               @           5               8                               /               9                   @       3                                   L               /               1               8                           /                                       K           3               L           L                                   8                   0               -                       .                                   -                   5                   8               =                       8
                    S




                    T                                                                                               P
        *                               7           /               @                   /                                           A       A           ,       K                   8               =                   R               <               -                   -               3           0                   .                               W           <               @               -                               /                               =               /               0               1           3                   L                               3                       A                   A                           ,           K               8               =                                           7                   8




                    U
        *                               M               ,       K               6       8               1                       3       <           -               .                               /       0           1                                   @               5               8                               @           /                   ,           1                               -           5                   /                   -                               ,           -                           7                       /                   @                           5                       ,                           @                           5               /                           ,               =                           .                           -                       5                   /                       -




    ?
                    V                       ,       -                       7           /                   @                       9       ,           6       8                                   -       5           8                               1                   /               =               6                           K               3                   9       3                   =                               -                   5           /               -                                   @       5                       8                           =                   8           K                               /                           9               9       8                   1                                       G                                               2               0




    ?
                    *                   -           5           8                       M               5           3           -       3                           9                   ,           0       8           <               M                                   7               8                           8               ]               M                   9       /                       ,       0                                           X           X




    ?           ?
                                                                                                                                                                    2               0                           A       /               K               -                                       X           X
                                                                                                        I




    ?               D                                                                               E
                                                                                                                                                                Z                   8                       8           ]               M                   9               /                   ,       0                               -               3                           -                   5           8               L                           .                       ;               3               <                                       6           0           3                   7                       .                                       1               3               0                                   4       -                                       M               /                       ;




    ?
                                        /           -           -           8           0               -               ,       3       0                       -                   3                       5           /                   ,           =                       .                       ;               3               <                                   6       0                   3           7                       .                           5               /                   ,           =                                       9           8           0                   B           -                               5                           .
                    H




    ?
                                        8           :           8           =           ;               -           5               ,   0           B               .                               M       5           3               -               3                   B               =           /               M               5                   @                       K                   5           /                   0                   B           8                                   A           =           3                   L                               7                   5           /                               -                                   -               5                   8                       ;                           .                           ;                       3                   <
                    N




                                                                                                                                                                                            !                                                   "               #                   $                           %               &               '                                          !                               (                   &                               "               $                                              &                   '               )           




                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                        Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 9 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                                            




                                                                                                        E                                                                                   \
                    *                                                                                                                                                                                       8               /           5                       .                       2                                       7       /                   0           -                                       -               3                                       @           /                   ;                                   ;               8                   @                   .                               3                       A                               K                       3                   <                           =                       @           8                           .




                ?
                                        +           8           K               /           <                   @           8                               ,           -                                   7               /               @                       B               3                               ,           0       B                               -                       3                               5                   /               :               8                                       1               8                   A               ,               0                       ,           -                   8                           9       ;                                           -                           5               8                                       -                       7           3




                    D
                                        3               A           A               ,       K               8               =               @               .                               -               5               8                                   9   /                   @                       -                       -                   7           3                                       -               5                   /               -                                       @               5               8                               K                   /               L                   8                                               ,       0                                           K                           3               0                   -                   /                       K           -




                                        7               ,       -               5               .                           b           3                   9           -                       ^           K                   9       /                   7                       /                           0               1                               _       8                           9               9           8                   =                   @               .                                   +               8               K               /                   <                       @           8                                           -           5                       /                   -                               4                   @                               -                       5           8                                               3               0                               9               ;
                    H




                                        -           7           3                           -               5               /           -                               7                   8                                   6       0                   8       7                                           5               /       1                               8                       :               8               0                                       @           8                   8                   0                               5               8                   =                       .                               +                       <           -                                           7                           8                                           X                   X                           0                       3                       7
                    N




                    O                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                        7           8                   4       =           8                                   9       3               3                   6                   ,           0               B                               K           9           8                           /               =                           +           /                       K                   6                                   ,           0                                                       M               =                   ,               9                   .                               /                   0                       1                                           @           3                                           -                   5                   /                       -                                   7                       /                       @




                                        /           -                           -           5               8                           -                   ,   L                           8                                   X           X                       /               0                           1                           2                           B                       <               8                   @                   @                           ;                   3                   <                               K               3                   <                       9           1                                           8           :                       8                   0                                                   @           /                   ;                                           ,               -                                       7                           /                       @
                    S




                    T
                                        8               ,       -               5           8               =                           -               3                                       @           8               8                                   ,       A                                           X               X                           ,           A                                   -               5                   8               ;                                   5                   /               1                               /                   0                   ;               -                   5                           ,       0                       B                                               -               3                                       1                       3                                   7                               ,       -                           5




                    U
                                            ,       -                           3           =                                   W       <                   @           -                                   -               3                               K           9           8                           /               =                           -           5                       8                   ,           =                                   0               /               L                       8                   .                           -                   3                   3                       G




        *           V                                                                                                                                                                           _           3                   .                           /       0               1                                           ;       3                   <                                   5               /               1                           L                       8                   0                   -                   ,           3               0                   8                   1                                   -                       5       /                       -                           .                                   -                   3                                           K                   9               8                       /               =
                                                                                                            I




        *           *                   -           5           8                   ,       =                               0           /           L                   8                       .                           /           0                   1                           @                       3                           ,                   A                                   @           3           L                       8               +               3                   1                   ;                               0               8                   8                   1                   @                                       -       5                       8                           ,                   =                                   0                   /                   L               8




                ?
        *                               K               9       8               /           =               8               1               .                           -                   5               8               ;                   4           =       8                                               @           3       =                   -                                   3                   A                               /                                   @               <                       @           M               8               K                   -                       >                               K                       3       =                       =                   8                           K               -                           C




                    D                                                                                                                                                               d                                                                               P               P                                                                                                           P
        *                                                                                                                                                                                                       _                   G                       j                                                                   b               f                                                               +                   W               8               K               -                                       -               3                               -                   5                   8                                       A                   3       =                   L                                   G
                                                                                                                                                                                                                                                                                                                J




                                                                                                                                                                                                                                                                                                                Y
        *                                                                                                                                                                                   c               b               g                               Z           2           c                                           g           _                   _               f                                               Z                   8                   9               9                   .                               /               0               1                                           2                                   @                   8       8                                           7                           5               8                   =                   8                                   ;                       3                       <                                   4       =                   8
                    H




        *                               B           3               ,           0           B                   .                           ,           -                       4               @                           /                               ;       8                   @                                       /       0                   1                                   0               3                       G                                               2                                   7               3               <                   9               1                   0                               4   -                               5                       /                   :                           8                                           @           /                               ,   1                                               -               5                           /                   -
                    N




                    O
        *                               b           3               9           -               ^           K                   9       /               7                                   /               0               1                                   _   8                   9                           9           8       =                       @           .                                   0               8                       ,           -               5                   8                   =                               3               0                   8                                   3                       A                           -                       5                   8                       L                           .                               7                       /                   @                                       /




        *                                   @       <               @           M           8               K               -                   G                                               2                           <           0                   1       8               =                               @           -       /                   0           1                                       7               5                   ;                                   2                       4       L                                   M               <                   -                   -                   ,               0                       B                               -                   5                           8           L                                                   ,               0
                    S




                    T
        *                               -           5           8               =           8                       G                                       2                               7               3               <               9               1       0                               4           -                       5                   /           :                       8                                   @               /                   ,           1                                           X               X                           -                   5                   8                                       _                   8                   9                   9           8                           =                       @                               M                       /           =                       -                               .




                    U
        *                               5               ,           @                           X               X                       -               5               8                                   1               8               @               K       =                   ,                       M               -           ,               3           0                                       B                   ,               :               8               0                                       =               8               /                   9                   9               ;                                   1                           ,   1                       0                                   4           -                                   [                   <                               ,   -                       8




    ?
                    V               L               /           -               K           5                               <           M                               -                   3                               p           8                       A       A                                           _           8           9                   9       8                       =                   @                   G




    ?                                                                                                                                                                                                                                               d                                                                                                                                                                                                                                                                                                                                                                                                   Y
                    *                                                                                                                                                                                       h               ;                                       =                       G                                       _   3                       9       3                   L                   3               0                       X               _               ,           L                   L                   3               0                   @                   q                                                                           3       7                               .                                       7               5                   /                   -
                                                                                                            I                                                                                       o




    ?           ?
                                        1           3           8                   @                           X               X                       7               5                   /               -                           1                   3       8                   @                                       p       8                       A           A                                       _           8                       9               9           8                   =                       @                               9           3                   3                       6                                   9                       ,               6           8                           C




    ?               D                                                                                   E                                                                                   P
                                                                                                                                                                                                            5                   .                           5       8                               4               @                       X                   X                                   2                           7                   3               <                   9               1                                       @           /               ;                                       5               8                           4                   @                           M                   =                           3               +                   /                   +                               9   ;                                                       @               ,                   ]




    ?
                                            A       3           3               -               .                               2                   L                   8                   /               0                   .                           5       8                               4               @                   K                   5           /                       0               B               8                   1                   .                                   @               3                                   2                   4       L                                           @                   ,                   -       -                               ,           0                           B                                   5                   8                       =           8
                    H




    ?
                                        -           5               ,           0               6               ,           0           B                               /                   +               3               <           -                           5                   ,               L                               =                       ,       B                       5               -                                   0               3               7                       .                                   9           /                   @               -                                   -                       ,               L           8                                                   2                                           @           /                   7                                   5                               ,       L                                       G
                    N




                                                                                                                                                                                                                    !                                                       "                   #                       $                           %               &               '                                                      !                               (               &                                       "               $                                                  &                   '                   )                   




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 10 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #                                                                                                                            r




                    *                   b           8                           4           @                           M                   <                   1           B               ;                       .                           5           8                       4       @                                   0                   3       -                           L                       <                           @       K               <               9               /               =               .                                       5               8                   4               @                           M                   /                       9               8                                           7               5                           ,           -                   8                   .




                ?
                                            @       5               3                   =               -                                   5                   /               ,           =                       .                               2               L                   8                       /               0                       .                   5               8                               4               @                       0           3                   -                           -                   5                       8                           1                   8                       @       K                   =                       ,               M                   -                               ,       3                   0                                       3                   A




                    D
                                        b           3                   9               -                   ^           K                       9               /           7                       G




                                                                                                                                                                                                                b           8                           4       @                       -                       5               8                           3               M               M                   3                           @           ,           -           8                                   3               A                                       -               5           8                                       1           8                       @       K                           =                           ,               M               -                           ,           3                   0                                   -                   5               /                   -
                    H                                                                                                   I




                                    d                                                               d
                                                        @                   G                                           3                   =                   =               ,               @                           B                   /           :               8               C
                    N




                    O                                                                                               E                                                                                           \
                                                                                                                                                                                                                            8                   /           5                   .                               ;               8                   /       5                   .                                   ,                   -                           1               ,               1               0                       4       -                                           X           X                                       ,       -                               1                                   ,           1                       0                       4           -                                       =           8                       /                           9               9           ;




                                    L               /               -                   K               5                                   <                   M                           7                       ,       -                   5                           5               ,           L                               G
                    S




                    T                                                                                                                                                                                           e
                                                                                                                                                                                                                                ,               B           5               -                   G
                                                                                                                        I




                    U                                                                                               E
                                                                                                                                                                                                                h           <                   -                           /               9                       @           3                           +               8               K                   /                       <               @           8                               3                   A                           5                           ,               @                           +                   /           K                       6       B                           =                   3                       <               0                   1                                       /           -                                           -               5                   8




        *           V                   -               ,       L                       8                   .                               ;                   3           <                                       6       0                   3           7                   .                               7               8                               W           <                   @               -                                   K               3           <                       9           1           0                               4           -                               W               <                       @       -                           +                           8                                                   9               ,                   6           8                                       @                       6                   ,       M




        *           *                   3           :               8                   =                               5                       ,           L                       G                                           _               3                               9           ,                       6           8                               2                               @               /                           ,       1                   .                           7               8                               1                           ,           1           0                               4       -                               5       /                           :                   8                                               9                   ,                   6           8                                   /




                ?                                                                                                                                                       E
        *                                   @       <                   @               M               8               K                   -                                                   .                               @               <               @           M           8                       K               -                           h                               /                   -                                   -               5           /                   -                           -                       ,               L                   8               .                                   +           <                   -                                           ,           -                                       7                   /                           @                               X                       X                                   2                   4       L




                    D
        *                                   9           ,               6               8                   .                               7                   8               9               9                   .                           7           8                           5                       /               :                   8                           @           3               L                           8           +               3           1                   ;                           -                   5                       /               -                                   ,                   @                               @   /                           ;                           ,               0               B                                       /                   0




        *                               3               A               A                   ,           K               8                   =                       .                       -                   5           8                       @       8                           /                       =               8                           3               <               =                                               9       /                   @       -                                   -           7                   3                                       3               A                   A                   ,       K                   8       =                                   @                           G                                                   _           3                                       2
                    H




        *                               7           3               <                       9           1               0                               4       -                           5                   /           :                   8                           K           /                           9               9               8       1                               5                       ,               L                               /                                   @           <               @               M                       8               K           -                                       /           -                           -                           5                   /                       -                                   -                           ,       L               8                               .                           /                   0                       1
                    N




                    O
        *                                   2                       1                   3               0                           4       -                               -               5                       ,       0                       6               L                   3                           @           -                           M               8               3                   M                           9       8                           7                   3               <               9               1                                       M           <                   -                               -                   5       8                       L                               .                                       @           3                                               ,           A                                   7               8




        *                               1               ,           1                                   3               <                   =                               =               8                   M           3                   =           -                   @           .                                   7                   8                       7               3                   <                           9       1               0                       4       -                           5                   /                       :               8                                   @               /               ,               1                                           @           <                               @       M                   8                   K                   -
                    S




                    T
        *                               b           3                   9               -                   ^           K                       9               /           7                   .                               @               <               @           M           8                       K               -                               _           8                   9                   9                   8           =                   @           .                               7           8                                           7               3           <                       9               1                               M       <                           -                                           /               0                                               ,           0           :                       3                           9       :                   8                       1




                    U
        *                               M           /               =                   -               ;                   .                                   -           5               /                   -                   4               @                       5           3                       7                                   7       8                               7                   3                       <               9           1                               1               8               @               K                       =                   ,       +                   8                               -                   5       8                       L                                               /               -                                       -                   5           /                       -




    ?
                    V                   M           3                   ,               0               -                       G




    ?
                    *                                                                                                                                                                                               _       3                               /               -                                   -               5                   8                       M               3                       ,                   0           -                           3                       A                       ;                   3                       <                               6               0                   8           7                           /                           -                                                   9       8                   /                           @           -                                   +                   ;
                                                                                                                        I




    ?           ?                                                                                                       ?                                                                                                                                                                                                           D
                                        p           <               0                   8                                                   0                   1                           3                   =                               p           <               0           8                                                           =       1                               -                   5                       /           -                           R                   /               0               ,               8                           9                       b                   3                       9       -                       ^   K                                   9           /                       7                                   7                   /                           @                           /                   0




    ?               D
                                            ,       0               :                   3                   9           :                   8                   1                           M                   /           =                   -           ;                               ,                   0                                   -       5                   ,               @                                           ,       0               :           8                       @           -               ,               B                       /               -               ,               3                   0                               3                   A                                   c                       8               =                   =                           ,




    ?                               d
                                                    3               =                   =                   ,               @                           4                   /                   @                   @       /                   <               9           -               >                                   K                   3       =               =               8                   K                       -               C
                    H




    ?                                                                                                               E                                                                                   E
                                                                                                                                                                                                                            0                                   ,           0           :                       3                   9               :       8               1                                   M                       /           =               -           ;                       .                       ;                   8                       /               5               .                                       2                       L           8                           /                   0                               .                           ;                   8                   /           5                               .                                   2
                    N




                                                                                                                                                                                                                                        !                                                           "                   #                   $                       %               &               '                                                      !                           (                   &                           "                   $                                                      &               '                   )           




                                                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 11 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                                                                




                    *                   B           <           8               @           @                   G




                ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d
                                                                                                                                                                            h               8               K       /               <                   @               8                               -           5               8                                       A           /           K                   -                                   ,                   @           .                               c                   8           =                   =                   ,                                           3                       =                   =                                   ,               @                       4
                                                                                                        I




                    D
                                        1           8               @       K           =                   ,               M           -           ,       3               0                               3           A                           R                   /               0                   ,       8                   9                               b               3               9               -               ^               K                       9       /               7                                           ,           @                               M           =                   8               -                       -                   ;                                           /                   K                       K                   <                   =                   /                       -           8                   >




                                        K           3           =           =           8               K                   -               C
                    H




                                                                                                    E
                                                                                                                                                                                2           -                           X               X                               -               5               8           =               8                                   7               /               @                               @               3               L               8                                       @               -           <                       A               A                           -               5                       /                   -                                           7                   /                               @                               3                           A                   A               .                                   2
                    N




                    O
                                    L               8           /           0               .                                   9           ,       6       8                                   @           5       8                               B                   /               :               8               .                           ;                   3               <                                   6       0                   3                   7               .                                   9                   ,           6               8                           -                   5               8                                                                               V               @                                           ,           0                                       /                       B           8                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H




                                        -           5           8           =           8                           4           @                   @       3       L                       8                       1                   ,               @               K               =               8           M               /               0                   K                   ,       8                       @           .                                   +           <               -                                       /           -                                   -           5                   8                                               @           /                   L                       8                                           -                           ,   L                           8                           .                           2
                    S




                    T
                                            A       8               9       -                               9                   ,           6   8                               X               X                       2                               A               8                   9           -                               9               ,                   6           8                               -           5                   8                   =           8                                   7                   /               @                               /                                   9           3                       -                                               7               8                                           0                   8                   8                   1                       8           1




                    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Y
                                        -           3                           9       3               3                       6               /           -                   .                           7       8                               K                   3               <                   9       1               0                           4       -                               W               <               @               -                               1                   ,                   @               K           3                   <               0           -                           G                                                                               3               7                       .                                               6           8                   8                       M                               ,                   0




                                                                                                                                                                                                                                                                                                                                                                                                                            O
        *           V               L                   ,       0           1               .                               -           5       8           =               8                               /       =               8                           L                       <                   @       K               <                   9               /               =                                                       4           *                   n                       3                       A                   A           ,               K               8           =                       @                               3                   <                           -                                   -                       5                   8                   =                   8                                   G




        *           *                                                                                                                                                           _           <               =       8                       G                                           h               <           -                               0                   3               0           8                               3                       A                           -               5                   8               L                                   5               /           1                               5                       /                   1                                           K                   3                       0                   -                   /                   K                       -
                                                                                                        I




                ?                                                                                                                                                                   d                                                                                                                                                           d
        *                               7               ,       -           5                           c                   8           =       =               ,                                           3       =               =                   ,                   @                               ,       0                                                   /               ;               C




                    D                                                                               E
        *                                                                                                                                                                   c               5               /       -                           4       @                               K               3           =               =               8                   K               -               .                           -                   5                   /           -                           4           @                           K                   3               =           =                   8           K                       -                                   G




                                                                                                                                                                    E                                                                                                                                                                                                                                                                                                                                                                                                       d
        *                                                                                                                                                                                   0               1                       -               3                                   +               8                               A           /                       ,           =                               -           3                                       c           8               =                   =                       ,                                           3           =                   =                       ,                   @                   .                                   7                   8                                           K                   /                   0
                    H                                                                                   I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D
        *                                   9       3           3               6                       /                   -                   -           5               8                               =       8               M               3                   =               -                   @           .                               @               5               8                               /           K                   -                   <           /                   9                   9               ;                                   @           /               ,               1                                                               V                           @               .                                                               V                   @                   .                                   2                   4       L
                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H




                    O
        *                               0           3           -                           @           <                   =           8           >                       K               3               =       =               8               K                   -                   C




                                                                                                    E
        *                                                                                                                                                                   c               5               /       -                           4       @                               K               3           =               =               8                   K               -               .                           ;                   8                       @           .                                   @               5           8                                   1               ,               1                           G
                    S




                    T                                                                                                                                               E
        *                                                                                                                                                                                   0               1                           @           5                   8                               /           K               -               <                   /                   9           9               ;                                   @               /               ,           1                                       5           8                                   7           /                       @                               /                                               1               /                   =                               6
                                                                                                        I




                    U
        *                                   @           6           ,       0           0               8                   1                   7           5                   ,           -               8               L                       /                       9           8                   >                       K               3                   =               =           8                   K           -                       C




    ?                                                                                               E
                    V                                                                                                                                                       c               5               /       -                           4       @                               K               3           =               =               8                   K               -                   G




    ?
                    *                                                                                                                                                           _           5               8                       1                   ,               1               0                       4   -                                   @               /               ;                               5           8                                       7           /                   @                                   1           /                   =                   6                               9                   ,                   6           8                                                   2                       4       L                                           1                   /                       =                   6           >
                                                                                                        I




    ?           ?
                                        =               ,       B           5           -                   C




    ?               D                                                                               E
                                                                                                                                                                            c               5               /       -                           4       @                               K               3           =               =               8                   K               -                   G




    ?                                                                                                                                                               E
                                                                                                                                                                                            0               1                       3               +                   :                   ,           3           <                   @               9               ;                   .                               @       5                   8                               /                   9                   @               3                                   @           -           /                   -           8                       1                                               5               8                                           7                   /                           @
                    H                                                                                   I




    ?
                                        K               9       8           /           0                                       @       5       /           :               8               0                   C
                    N




                                                                                                                                                                                                    !                                                       "                   #               $                           %               &               '                                                  !                           (                   &                               "               $                                                  &                   '               )           




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 12 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                                                                 




                                                                                                        E                                                                           \
                    *                                                                                                                                                                           8                   @               G




                ?                                                                                                                                                           E
                                                                                                                                                                                                0               1                                   R           /               0                       ,               8           9                               b               3                   9       -                           ^       K                       9               /           7                                       ,               @                       K                   9       8                   /           0                                           @               5                   /               :               8               0                   C
                                                                                                            I




                    D                                                                                   E                                                                           \
                                                                                                                                                                                                8                   @               G




                                                                                                                                                                                    b           /                   @                               +               9           /                   K                       6                       5               /                   ,           =               C
                    H                                                                                       I




                                                                                                        E                                                                           \
                                                                                                                                                                                                8                   @               G
                    N




                    O
                                                                                                                                                                                    b           8                           5                       /               @                               +                       9   /                   K                   6                           5           /                           ,       =                       C
                                                                                                            I




                                                                                                        E                                                                           \
                                                                                                                                                                                                8                   @               G
                    S




                    T                                                                                                                                                       E
                                                                                                                                                                                                    9               9                               =               ,           B                   5                   -               G                                               _           3                                   7           5                   8                   0                           ;                   3               <                           M               <           -                               -                   3               B                       8                   -               5               8               =                                   ;                   3               <           =
                                                                                                            I




                    U
                                            9           ,       0               8           <               M               .                       1                   ,           1                           ;           3                       <                               ,               0                   K           9               <               1               8                           R                       /           0                       ,               8               9                               b               3               9           -                   ^       K                       9       /                   7                                               ,           0                               ;               3           <                       =




        *           V                   3           =               ,           B               ,           0           /                       9                       9               ,       0               8           <                       M               C




                                                                                                        E                                                                   d                                                                                                                                                                                   d
        *           *                                                                                                                                                                           <                   ^       0                       ;                           1                       ,               1           .                                               <                   ^       0                       ;                               1                       ,       1                       G




                ?                                                                                                                                                                   \
        *                                                                                                                                                                                       3               <                                   -           5               3                   <                   B       5                   -                               -               5           /                       -                               7                   /               @                               /                           B               3               3           1                                       ,       0               K                               9           <                       @               ,       3           0                               >
                                                                                                            I




                    D
        *                               K           3           =               =           8               K           -                       C




                                                                                                        E
        *                                                                                                                                                                           Z           8                   9           9                       .                       /                   -                           -                   5               8                               -               ,               L               8                       .                           -               3                                   3           0                   9           ;                                   @   5                   3               7                                                   X               X                       -           5                       /                   -
                    H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
        *                               7           /               @                       -               5           8                           3               0                   9       ;                           M                       8           3               M                       9               8                           7               8                               K           3                       <               9               1                               M               <                   -                               ,           0                           -                   5       8                   =               8                                       G                                                   0           1                                           -               5           /                   -
                    N




                    O
        *                               7           /               @                       +               8           K                   /       <                   @           8               .                           W                   <               @           -                                           9       ,                   6           8                               ;           3                       <                                   @               /           ;                   .                                   ,       -                               7           /                       @                       -               5                       8                                           9       /                       @   -                                           -               7           3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y
        *                               M           8           3               M               9           8                               -       5               /               -                           K           /               L                   8                                       ,               0                           K               3               0               -           /                       K           -                           G                                                           3               7               .                           c           8                   =       =                           ,                                       @           -               <               K                       6                           -                   3
                    S




                    T                                                                                                                                                                                                                                                                                                                                                                                                                                               d                                                                       ?                                                                                           ?
        *                               5           8           =                           B               <           0                       @       .                               @       5               8                       4               @                           9                   ,                   6   8                       .                               ,           -                   4                   @                                               /           ;                                                       V       -               5                   .                                               *               @       -                               .                                   @       5               8                                           6           8               M           -




                    U
        *                                   @       /           ;                   ,       0               B                                   @       ,           ]                           1               /           ;                           @                       3                       A                   A       .                               +               <               -                                       2                       L                       8           /               0                       .                       M                   ,           0           M                   3                   ,       0               -                               ,           0               B                                       ,   -                                           1               3           7                   0




    ?                                                                                                                                                                       d
                    V                       A       =           3           L                               7           5                   /       -                                           =                       G                           c           5               3           L                           /           @                               5               /               1                                       @       /                       ,               1               .                               /               0           1                               -           5                   8       0                                   /                       K                   -               <               /                       9           9               ;




    ?
                    *                   7               ,       -               5                       L               8                           K                   9           8           /               =                                   -           5               =                   3                   <       B                   5                   .                               @       5                       8                               5                   /           1                                       ,           0                           5               8           =                           5                   8               /                       1                                           ,       -                           7                       /                           @




    ?           ?                   d                                                       ?                                                                                       ?                                                                                                                                                                                                                                                                               d                                                                           T
                                                    /           ;                                               V       -                   5           .                                           *               @       -                               G                                       Z                   8           9                   9               .                           -           5                       8                                                   /           ;                                                   -           5                               -               ,           L           8                                   7                       /                           @                               @       3                                           A           /               =




    ?               D
                                        3               A           A               .                           2                       L           8               /               0               .                       -                       5           /               -                               4           @                           X               X                               2                           L               8                   /                   0               .                               7               8                           K               3           <                       9   1                   0                               4       -                                           X               X                   7                       8




    ?
                                        K           3           <                   9       1               0                       4       -                       -               /               6           8                                   /           7               /                   ;                           -                   5               /               -                               ,                   -                               7                   /               @                               b               3               9           -                   ^       K                       9   /                   7                                       3                   =                                       _       8                   9                       9           8               =                   @               .
                    H




    ?
                                        /           0           1                           -               5           /                   -               4           @                       -               5           8                                   =               8                   /                       @   3                   0                               5               8                                   7           /                       @                           1               8                       A               ,       0                   ,           -           8                       9   ;                                           ,               0                                   -               5               8           =                       8                               G
                    N




                                                                                                                                                                                                        !                                                               "               #                   $                               %               &               '                                              !                               (                       &                           "                   $                                          &               '               )           




                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 13 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                                                                                                    




                    *               -           5           8           =           8                       4               @                   B               3                   ,       0                   B                       -       3                               +               8                           -                   ,               L                       8               @                   .                           ;               8                   @               .                                   ,               A                               -               5               8           ;                                   4           =                       8                                       /                                           M               8                       =                               @           3                   0




                ?
                                    3               A                       ,       0               -                   8               =       8                   @           -               .                       7               8                       1               3                   .                       7               8                                   4           9           9                           1                       ,           B                                   ,           0                   -               3                                       X               X                                   9                   ,                       6               8                                       0                   3                       7                                               ,                       @                               /




                    D
                                    +               ,       B                       1               8                   /                   9                   7                   ,       -                   5                           @   3               K                   ,           /               9                       L                           8                   1               ,               /               .                               /                                   9           3                   -                                   3                   A                           3           <                       =




                                        ,       0           :           8               @           -                       ,           B       /               -                   ,       3                   0           @               .                   7               8                               @           -               /                       =                   -                               1               ,               B               B                   ,           0               B                                       ,               0                               -               5           /                       -                                               7                   /                   ;                           .                               K                       /                       0
                    H




                                        9       8           /           =           0                                   /                           9           3               -                               /       +               3       <               -                               /                           M               8                       =                       @       3                   0                               -               5               /               -                                   7               /                   ;                       G                                               2           -                                                       W           <                           @           -
                    N




                    O
                                    1           8           M           8           0               1                                       X       X                               ,       -                           1               8       M               8               0               1               @                           3                       0                               7                   5           /                   -                                   9           8               :                   8                   9                               /                               M           8                       =                               @               3                   0                                       3                               A




                                        ,       0           -           8           =               8                       @           -               G                                   l                       ,       6           8                       -               5               8           ;                                   W                   <                       @       -                                   6               0               3               7                                   @               3           L                       8               +               3               1           ;                                               -                       5                   /                   -                                   L                               ,               B                       5                   -
                    S




                    T
                                        6       0           3           7                               @               3           L           8               +               3           1                   ;                       -       5               /               -                       L                       ,           B                       5                   -                                   6       0                   3               7                                   @           3               L                   8                   +               3               1               ;                       .                                   7                       8                           9                   9                   .                               -                       5                       8                   0




                    U
                                    7           8                       7           3               <                       9           1       0                       4       -                               1           ,           B                           ,           0                           3               0                                       -                   5           /                   -                       G                                       h               <               -                                       ,                   A                           -               5           8                       ;                                   4           =                   8                                               9                       ,               6               8




        *           V               -           5           /           -                           K                   3               <           9           1                           +                   8                       /                           @           <                   @       M               8               K                       -                               3                   =                                   @           3           L                   8               +                   3               1                   ;                                   9               ,               6           8                                                       9           8                   B                           ,               -                       .                                       -                   5                   8                   0




        *           *               7           8                       7           3               <                       9           1                       M               =           3                   +       /               +           9           ;                                   @       -               /               =                       -                               1                       ,       B                   B                   ,           0               B                                       ,           0                                   /               -                       -                       5                       /                       -                                       M                   3                               ,       0                       -                                       G




                ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d                                                           ?
        *                                                                                                                                                                           _       3                           /               -                       /               0               ;                           M               3                           ,               0           -                               +                   8               -               7               8               8                   0                                                   /               ;                                                                       -                       5                                       -                   3                                       p                       <                       0                   8
                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H




                    D                                                                                                                           ?
        *                               *                   -           5                           3                       A                                       V               *                               .                   7       /                   @                           -           5               8               =                       8                               /                   0           ;                                       ,           0               :               8                       @           -                       ,           B               /               -                   ,           3                       0                                           3                   =                                                   9       3                       3                               6                   ,           0                   B
                                                    S                                                                                                                                           H




        *                               ,       0           -           3                           R                   /               0           ,           8                   9                           b       3                   9   -                   ^           K                   9       /               7                           4               @                           +                   /           K                       6           B               =               3               <                   0               1                                   +               ;                       ;                       3                       <                               C
                    H




                                                                                                E
        *                                                                                                                                                                       h           /                   K           6           B       =               3               <               0           1                   .                                   0                   3               .                           0                   3                   .                           5               /                   1                                   0               3                                   X               X                                   ;                       8                   /                   5                                                   X               X                                       0                   3                               G
                    N




                    O
        *                                                                                                                                                                       R               ,               1                       ;       3               <                               K           /                   9               9                                       /           0                   1                               /                   @               6                           /                   +               3                   <               -                               R       /                       0                               ,               8                           9
                                                                                                    I




        *                           b           3               9       -               ^           K                       9           /       7                               -           3                           /               0       ;               3               0               8                           7                   ,                   -                   5               ,               0                               -               5               8                               M                   3                   9                   ,           K               8                       1                       8                       M                       /                   =                   -               L                           8               0                       -                               .
                    S




                    T                                                                                                                                                                                                                                                                                                                                                                                               d                                                                   ?                                                                   ?
        *                           1           <           =               ,       0               B                                   -       5                   ,               @                           -           ,   L               8                               M               8           =                   ,           3                       1                       .                                       /                   ;                                                                   .                                                       V               *                               .                           -                       3                                           p                   <                   0                       8                                               *                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                                       H                                                                                                                                                                                                                                                       S




                    U               ?
        *                                           V           *                       C
                                                                            H




    ?                                                                                           E                                                                               Y
                    V                                                                                                                                                                       3                       .                       2                       6           0               8           7                                   X                       X                           7                   8               9                   9               .                           7               8                                   5                   /               1                               /                   9           =                       8                       /                   1                   ;                                                   X               X




    ?
                    *               b           3               9       -               ^           K                       9           /       7                               /           M                   M       8               /       =               8               1                           -               3                                       +                   8                                   A       /                       ,           =                   9           ;                                   K                   9               8               /               0                   .                                   2                                               6           0                   3                   7                                       -                       5                       /                   -




    ?           ?
                                        _       8               9           9       8               =                       @                   7                   ,           -           5                           -               5       /               -                   .                       7                   ,           -                       5                               -                   5           8                                   M               =               3                   @               -                   ,               -               <               -                   ,   3                       0                                               -                   5                           ,           0                       B                       .




    ?               D
                                    -           5           8           =           8                                   7               /           @                               X           X                       -               5       8               =               8                           7               /                   @                                       -           5                   /           -                                   5               8               /               :                   ;                                   +               /               K                   6   B                       =                       3                       <                   0                   1                           .                               7                       5                       ;




    ?
                                    5               ,           @                   0               /               L                   8           .                               @       3           L               8                       M               8               3               M               9           8                                           6               8           M                   -                                   A           3               K               <                   @                   ,           0                   B                                   ,           0                               3                       0                                       G                                           b                       8                                       5                       /                   1                                       /
                    H




    ?
                                    M           =           8           -           -               ;                                   B       3               3               1                               =       8               M                       /                   @                           A           /               =                                           /               @                               9                   ,               6           8                               7                   5               /                   -                               7               8                                       6               0                       8                   7                                       B                       3                       ,               0                       B                                               ,           0
                    N




                                                                                                                                                                                                    !                                                   "               #               $                           %               &               '                                                      !                               (                   &                               "               $                                                  &                   '                   )           




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 14 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #                                                                                                 




                    *                   -           3                               9               ,                   6       8                       .                   @       /               ;                           .                   -       5               8                               l           ,               B               3               0                           @                       K               /                           @               8               .                               0                   3           -               5                   ,       0               B                                               M                       3                           ,       0           -                       8                               1                               -                       3




                ?
                                        /           0               ;           -               5                       ,       0                   B                   -           5               /                       -                       7       3               <                   9           1                               @           8               0                       1                           <               M                                           /                               =               8                   1                               A               9       /               =                   8                                       G




                    D
                                                                                                                                                                                        _           3                               K               /       0                               ;               3       <                                   -               8                           9           9                   L                               8                               7                   5               /                   -                               @           M           8               K                               ,                       A                       ,           K               /                   9                       9                       ;                               ;                       3               <
                                                                                                                    I




                                        1               ,           1                           -                   3                               /           @       K           8               =                       -       /                   ,   0                               -               5       /                   -                               R                       /           0                   ,           8                           9                           b                   3                   9               -               ^           K                   9       /               7                                               5                       /                   1                           /                               .                                   [                   <                       3               -                       8               .
                    H




                                        M           =               8           -               -                   ;                               K           9       8           /               0                               +               /       K                   6           B               =       3                   <               0               1                           C
                    N




                    O                                                                                           E
                                                                                                                                                                                        2                   4       L                               -       =               ;                   ,           0       B                                   -               3                                   -               5                   ,                   0                       6                               ,               A                           7               8                               @           M                   3                                   6               8                                   7                   ,               -                               5                               5                               ,               @




                                        K           /               M           -               /                       ,       0                           /           0           1                                           6       ,           0       1                               3                   A                       7               3               <                           9       1                                   6                   0                   3           7                                   -                   5           8                               -           =               3                   3                           M                               @                   .                           2                           4           L                                               6                       ,       0                       1
                    S




                    T
                                        3               A                       B               8                   -           -                       ,   0           B                           K                       3       0                   A   <                   @           8               1                           3               0                                   L               ;                               -                           ,           L               8                                   M                   8           =                   ,           3           1                       G                                                               j                   3               -                                   -                               3




                    U                                                                                                                                                                                                                                                                                                                                       D                                                                                                                                                                               D
                                        =           8           L               8           L                       +           8                   =           .                   /                   A                   -       8               =                       p               <               0       8                                                   =                       1               .                           p                       <                   0           8                                                       =           1                                   ,           @                               7                           5                       8                   0                           c                       8                               =           =                           ,




        *           V                   8           0               1           8               1                               -                   5       8                           ,           0                       :       8                   @   -                   ,           B               /       -                       ,           3               0                           .                           @           5                       8                                   X                   X                               -           5               /               -                           7               /                                   @                                           ,       -                   .                                               /                   @                                           @       3                       3               0




        *           *                   /               @                           @           5                   8                                   @       ,       B           0               8                       1                       -       5               /               -                       -                   5                   ,           0                       B               .                               2                                       =           8                   /                   9                   9       ;                               K           /               0                                   4       -                                           1               3                                   /                               0           ;                   -                       5                       ,               0               B




                ?
        *                           L               3               =           8                       G                                           h       8           K           /               <                           @   8                       7               8                               5       /                   1                               0                       3                               X               X                                       /           -                                   -                   5           /               -                           :               8               =                           ;                                                   @       8           K                       3                               0           1                                                   @       5                       8




                    D
        *                                   @           ,           B           0               8                   1                               -       5           /           -                   .                               2                   5               /               1                       0                   3                                   @                   <               @           M               8                       K                   -               .                               0                   3                           0               3           -               5                           ,               0                       B                           .                           @               5                               8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D                                                                                                                                                                                                                                       T
        *                               7           3               <               9           1                   0                       4       -                       9       3               3                           6                   /       -                               /               0       ;                   -               5                   ,                   0           B                   .                                       @               3                               -               5                   8                                           =           1                               -                           3                                           -               5           8                                                               *                       -                       5                       .
                    H




        *                               -           5               8           =               8                               7                   /           @                   0               3                       -       5                   ,   0               B                               1       3                   0               8                       G
                    N




                    O                                                                                                                                                               Y
        *                                                                                                                                                                                           3                       7           .                       2                               @           M       8                   0               -                                       -           5               8                                   L                       /               W               3               =                       ,       -               ;                           3                   A                                       -                       5                   8                           -                               ,               L                   8                                                   A       =                       3       L




                                                                                                ?                                                                                                                                                                               D
        *                               -           5               8                                                           -                   5                   -           3                                       -       5               8                                       =               1                               W           <                   @                   -                               @               ,               L                       M               9               ;                                   -           =               ;                   ,       0               B                                           -                       3                                   5           <                       0                               -                               5                       8               =
                    S                                                                                                   S




                    T                                                                                                                               Y
        *                               1           3               7           0                       G                                                   3           7               .                                       2                   1           ,           1                               -       =                   ;                               -                       3                           B               3                                           +           /                   K                   6                           3               0                           /               0               1                                                           A           3               K           <                               @                                   3                   0




                    U
        *                               7           5               /           -                                       @       5                   8                   7           /                   @                           -               8           9               9               ,           0       B                               L                   8                                   /               +               3                       <                   -                               -               5                   8                           /               =           8               /                           .                                               @           -               <                   A                       A                                           9                   ,                       6       8




    ?                                                                                                                                           E
                    V                   -           5               /           -                       G                                                       @                       A           /                       =                       /           @                               9               ,       6               8                                   9                   3           3                   6               ,                   0                   B                               /               -                               b               3                   9       -                   ^           K                                   9               /                   7                           3                       =




    ?
                    *                       _       8                   9           9           8                   =               @                       /               9       3               0                       B                       -       5               3                   @           8                               9               ,           0                       8               @               .                                   -                   5           8                   ;                                   7           8               =               8           0                           4   -                                                   1                   8               :           8                               9                       3           M                   8                       1




    ?           ?
                                        8           0               3           <               B                   5                               /           @                   /                                           @   <                   @   M               8               K               -               G




    ?               D                                                                                                                                                                                                                                                                                       P                           e           E                                                                       e                                                                       P
                                                                                                                                                                                    c               b                       g               k                   2           R               g                       j                                                   Q                       b           g                                           f                                                                   A               A                           -               5               8                           =               8                           K                       3                   =               1                           G




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       D                                               O                                                                           D
                                                                                                                                                                                                    h                       =       8               /           6                           -               /           6               8               0                                           A       =               3       L                                                                       f                                                           -               3                                                   f                                                                   q
                    H                                                                                                                                                                       o                                                                                                                                                                                                                                                                                                                               H                                                                                                                                   H                       S




    ?                                                                                                                                                                                                                                                                                                       P                           e           E                                                                       e
                                                                                                                                                                                    c               b                       g               k                   2           R               g                       j                                                   Q                       b           g                                           f                                           Z                   8                       4           =           8                               +           /               K                           6                                       3                   0                           -                       5                               8
                    N




                                                                                                                                                                                                                !                                                   "               #               $                           %               &               '                                                  !                               (                       &                                   "               $                                              &               '               )           




                                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 15 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                                    i                       




                                                                                                                                                                                                            Y
                    *                   9           ,           6               8                           -               5           /       -                   G                                               3           7               .                               /                       @                               A           /               =                               /                   @                           9                   ,           6           8                                       +                   8                   ,           0           B                           /                                           M               3                       9                   ,               K                   8




                ?
                                    3               A           A                   ,       K               8               =               .                   @           5           8                               A       8               9               -                                       @       /                       A           8               =                   .                               2                           6               0           3               7                                       7                   5               8               0                               2                                   -               /                       9               6           8                       1                                       -                       3                                               5                       8                           =




                    D
                                    3           0                               -           5               8                           -       5               ,           =           1                           -               ,   L                       8                   .                           +                   <               -                                   2                           -           5                   ,               0               6                                       @           5                   8                               7           3               <                       9               1                               5               /                   :                       8                                               @                       ,                       B               0                       8                           1




                                    -           5           8                               =               8                   A       <           @       /                   9               G                                   _       5                   8                                       W       <                       @           -                               1                   ,           1           0                       4           -                           5                       /               :                   8                               -           5               8                               L                       8               0               -                   /                               9
                    H




                                        @       -           /                   +               ,               9               ,       -       ;                           -           3                           B           3                               -               5                   =           3                   <               B               5                               /                               @           8                   ]           <               /                           9                               /                   @               @       /               <                       9               -
                    N




                    O
                                        ,       0           :                   8               @           -                   ,       B       /           -                   ,       3                   0           .                       2                                   X                   X                               2                           =               8               /                   9           9           ;                                   A           8                           9           -                                   -               5           /               -                                       7               /               ;                                   /                       +                   3                   <                       -




                                    c           8           =                   =               ,               .                           @   3                               ,       -                           1               ,       1                   0                           4       -                       L                       /               -               -               8               =                           3                       A           A               ,                   K               8                   =                               3           =                           0                           3               -                               7                           ,               -                   5                                           5                               8               =                               G
                    S




                    T
                                                                                                                                                                                _       3                               ,           A                               2                               <           0                   1               8               =                   @           -               /           0               1                               ;               3                       <               =                                   -               8               @           -                       ,       L                       3               0               ;                           .                                   7                   5                       8                               0
                                                                                                            I




                    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       D
                                    c           8           =                   =               ,                               @           ,   B           0               8           1                           -           5           /                   -                                   =           8                       A           <                   @           /                   9                       -               3                               M               =                       3                   @               8               K               <           -               8                                       3               0                               -                   5                       8                                                               =                               1                                       3                               A




                                                                                                                            ?
        *           V               p           <           0                   8               .                                           V       *                           .                           0       3           -           5                       ,           0                   B                               8                   9               @           8                               7           /                   @                           1               3                       0               8                                   =               8               9           /       -                           8               1                               -                   3                                                   A                   ,               0                               1                       ,               0                           B
                                                                                                                                                                H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    T
        *           *               5           8           =                               M               3               -           8       0           -                   ,       /                       9               /               @                   @           /                       ,           9               /               0               -                               <               0           -                   ,                   9                       /                           A           -                   8               =                           p               <       0                           8                                       *                           -                       5                           >                                           ,                               @




                ?
        *                           -           5           /                   -                           K               3           =       =           8               K           -                       C




                    D                                                                                   E                                                                   \
        *                                                                                                                                                                               8                   /       5               .                           7               8                               5                   /               1                               0               3                           :                   ,               K           -                   ,               L                           G




        *                                                                                                                                                                       2           @                       -           5           /                   -                                   0           3                   =           L                   /                   9                           M           =               /                   K           -                   ,                   K               8                       .                           -           5               /       -                                                   ,               A                           -                       5                   8
                    H                                                                                       I




        *                           :               ,       K                   -               ,       L                                   @   /           ;                   @           .                           2                   1                   3               0                           4   -                                   7               /               0               -                           -               3                               M               /                       =               -                       ,           K                   ,       M               /       -                           8                               /               0                   ;                   L                       3                   =                       8                                               3                       0
                    N




                    O
        *                           /                       =                   /           M               8                   .               M           3               -           8                   0       -               ,       /                       9                               =           /                   M               8                   .                           -               5           /               -                               ;               3                       <                                       W           <                   @       -                                   @               -               3               M




        *                               ,       0           :                   8               @           -                   ,       B       /           -                   ,       0                   B           .                       ,                   @                               -           5                   /               -                               5               3               7                               ,               -                           0                       3               =               L                   /                   9           9           ;                                   7               3               =                       6                   @                       C
                    S




                    T                                                                                   E                                                                   e
        *                                                                                                                                                                                   ,               B       5           -               .                               ;                   3           <                                       X               X                           ;               3           <                                   5           /               :                       8                                   -               3                           5               /       :                           8                               /                                   :                               ,           K                   -                               ,               L                                   G




                    U
        *                               2       -                   4               @                       0               3           -                       9               ,           6               8                   1           3           L                       8                       @       -                       ,           K                               :                   ,           3               9           8                   0           K               8                           .                               3                   6           /           ;                   .                               7                       ,       -               5                                           /                                       :                               ,                       K               -                               ,           L




    ?
                    V               3               A                               @       8               ]               <           /           9                       /               @                   @   /           <               9               -                   .                               ,                   A                           -               5               8               ;                           1                   3           0                           4           -                                   7               /               0           -                       -                           3                               B               3                                           -                   5                   =                       3                               <               B                       5




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                    *               7               ,       -                   5                               ,           0           :       8               @           -               ,               B       /           -               ,               3               0                       .                           -               5               8               0                               7           8                                   7               ,               9                       9                               0               3               -                               X               X                               -               5               8                                           R                               G                                               G                           4           @




    ?           ?
                                    3               A           A                   ,       K               8                   .               0           3                           3                   0       8                       7                       ,               9                   9                           -               /                   6           8                               K           5               /                   =           B               8                           @               .                               ;               3           <                       5                           /               :               8                                   -                       3                                       5                       /                               :               8




    ?               D
                                    -           5           8               L                               +               8                   /           +                   9       8                           -           3                               B               3                               -                   5               =               3               <               B               5                           7                       ,       -               5                                       -                   5               8                           K               5       /                           =               B               8                       @                           G




    ?
                                                                                                                                                                            Z           5                   /       -                       /                   +               3                   <           -                                       A           =               3           L                               /               0                               /               1                   L                       ,               0                   ,               @       -               =       /                           -                       ,       :               8
                    H                                                                                       I




    ?
                                    1           8           M                   /           =               -           L               8       0           -                               9               8       :           8               9                   .                               -           5                   8               =               8                               7               3           <                   9               1           0                           4           -                                   +               8                           /               0       ;                                       L                   8               K                   5                       /                   0                           ,                       @               L                                               -                           3
                    N




                                                                                                                                                                                                    !                                               "                   #               $                               %                   &               '                                              !                           (                   &                           "               $                                                          &               '               )           




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 16 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #                                                                                                                    i                   r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    P
                    *               L               /               6       8                                   @           <           =       8                           -           5                   /       -                   -                   5                   8                   =       8                           4           @                                       0           3               -                                   /                       0                           8               L                           M                       9           3                       ;               8                   8                           .                               /                       0                                                               6                       9       /                   5                   3           L                           /




                ?
                                                        ,       -           ;                               Q               3               9       ,       K               8                               R       8           M       /                   =                   -           L               8               0                   -                                           3               A               A                   ,           K                       8           =                   .                                       /                       @               @                   /               <                       9           -                               ,           0                       B
                                        J




                    D
                                            ,       0           1               ,       :                       ,           1           <       /               9               @           C




                                                                                                        E
                                                                                                                                                                            Z           8                       9       9           .                       /                   0                   1                       -                   5                   /                       -                               X                   X                                   -           5               /                   -                               4               @                                   7               5                   8               =                       8                                                   2                           K                   /               L                       8                                               ,           0                   -                       3
                    H




                                        M               9       /           ;               .                               -           =       ;               ,           0           B                           -           3                               @               8                   8                       7                   5                   /                       -                           7                   8                                       5           /               1                           G                                                   Z                           ,           -                   5                                       7                   5                       /                   -                                   c                       8               =                   =                           ,
                    N




                    O
                                        0           3           -                       K                   3               3           M       8           =               /           -                       ,   0           B                           /                   -                           /                   9                   9                   .                                   ,               A                               7                       5           /               -                                           -                   5               8                                           ,               0                           A           3                   =               L                           /               -                           ,               3               0                                               @           5                   8




                                        B           /           :           8               .                               ;           3       <                               6       0                   3       7               .                           ,               0                               9           ;                       ,               0                       B               .                                   @           5                       8                           1                       ,                   1                   0                           4           -                                   B                           ,           :                   8                                   L                       8                                           /               0
                    S




                    T
                                        3               A           A           ,       K                   8               =                   0           /       L                   8                       .                   @   5                   8                                       1           ,           1                   0                               4           -                           B                       ,           :                       8                       L                       8                                           0               3                       -               5                       ,           0                       B                                           /                   +               3                   <                       -




                    U
                                        b           3               9       -               ^               K                   9       /       7                           3           =                               _       8           9                   9               8                   =           @                               3                   =                                   /               0                   ;                                       3           -               5                   8                       =                                   3                           A               A                   ,           K                       8                   =                               .                                   @           5                       8                                   B                   /                   :                   8




        *           V               L               8                       -           5                   8                           7       =           3               0           B                               9       3       K                   /                   -                       ,   3               0                       .                                       -           5               /                   -                           4               @                       7                   5                       /                   -                                       -               5                   8                                           A           /                               ,                   9               X                   @               /                       A           8




        *           *                   7           /               @           .                           7               /               @               7               5           /                   -                       2                       7                   /                       @                   1                   3                       ,                   0           B                       G                                                   c           5               /                   -                               4               @                                   7               5                   ;                                           2                                           X                   X                           7                       5               8                   0                                               2




                ?
        *                               7           8           0           -                               /               0           1                   -               /               9                   6   8           1                           7                       ,               -       5                                   c                   8                       =           =                   ,                               /                       0           1                                       2                                       7               /                           @                               +           8                       B                   B                               ,           0               B                                           5               8                   =                                       -                   3




                    D
        *                               -           =           ;                       -                   3                           -       /               9               6                           7           ,       -       5                               L                           8           .                               -                   5                       /           -                           4           @                                   7           5               /                   -                                               2                                   7               /                       @                               -                   =                       ;                           ,       0                   B                                       -                   3                                       1                   3                               .




        *                                   2                   7           /           0                   -               8           1                   -               3                       L               /               6   8                                           @               <       =               8                       .                                           2                       7                   /               0                       -           8               1                                           -                   3                               L                       /                       6       8                                                   @               <                   =               8                                           -               5                   /                   -                                       7                       8
                    H




        *                               1               ,       1           0                   4           -                           5       /           :               8                               /       0                   3                       A                   A                   ,   K               8                   =                       .                                   2                               7               /                       0           -               8                   1                                           -               3                                       5                   8           /                       =                                           5                   8               =                                                   @       -                   3                   =                   ;                           .
                    N




                    O
        *                                   @       5           8                           W               <                   @       -                   7               3           <                       9   1           0                   4       -                                       -       8                   9                   9                                   L               8                   .                                   @                   3                           -                   5                       /                   -                           4               @                               -           5                       8                                                   A           /                       ,                   9                       X               @           /                           A           8                               G




        *                               h           <           -                       7                       ,           -           5       3           <               -                               5       8           =                           K                   3                   3       M               8                   =                   /                       -               ,           3                   0                   .                               8               :                   8                       0                                       W                   <                   @               -                                   /                                                   9                   ,       -                   -                               9       8                                       +                           ,           -                               .
                    S




                    T
        *                               -           5           8           =           8                           4           @               0           3               -           5                       ,   0           B                           7                   8                           K               3                   <                       9                   1                           1                   3                       G




                    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E                                                                                                                                                                                                                                           P
        *                                                                                                                                                                   R               ,               1                   ;       3                   <                                       B       <               ;                       @                                       M           <                   9                   9                                   -           5               8                                                           k                   l                                       1                   /           -                       /                                           3                           A                                                           A               A                   ,           K                   8                   =
                                                                                                            I




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                    V                       _       8               9           9       8                   =                   @               /           -                           -                   5       8                       @               /           L                           8                       -                       ,           L                           8                           ;                   3               <                                   M               <                       9                       9               8               1                                                       k               l                                           1                       /                   -               /                                           3               0




    ?                                   P
                    *                                   A           A           ,       K                   8               =                   b           3                   9       -                       ^   K               9   /                   7                       C




    ?           ?                                                                                       E                                                                   \                                                                                                                                               ?                                                                                                               ?
                                                                                                                                                                                        8                   /       5               .                       -                   5                   8                                               V               -                       5               .                                                   *                       @       -                   .                                       -                   5               8                                       -                       ,   L                           8                                           M                   8               =                           ,               3               1                                       -                   5                   /                       -




    ?               D
                                            @       5           8                           X                   X                           @   5           8                           B                   /       :           8           .                                   ;                   8           @                   G




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   P
                                                                                                                                                                            b           3                   7                   1           ,               1                                       ;       3               <                                       =                       8           /                   9                   ,               ^                   8                           -                   5                       /                   -                                                           A                   A                   ,           K                   8                       =                                           _           8                               9               9           8                   =                           @
                    H                                                                                       I




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                        5           /           1                       K                   3               0           -       /           K               -                               7           ,       -       5                                       c                   8       =               =                       ,                                       +           /               K                       6                                       ,       0                                                           M                   =                   ,                       9                               3                       A                                           4                   *                                   C
                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H




                                                                                                                                                                                                !                                               "                   #                   $                           %                       &           '                                                      !                                   (                       &                       "                   $                                                              &               '                       )               




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 17 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                        i               




                                                                                                        E
                    *                                                                                                                                                           j           3                   ,       0                   B                       +               /                   K               6                           W               <                       @           -                               -                   3                                       9               3                   3                   6                               /                   -                               7                   5                       3                   8                   :               8                       =                                       =               /                           0




                ?
                                    5           8               =               .                               W           <               @       -                           -           5               8                               =       8               K               3                   =           1                   .                           -                   5               /               -                           4           @                               5                   3                   7                           7                       8                               K                   /           L                               8                           .                                   @               /           L                           8                                                   X                       X




                    D
                                        @       /           L               8                               7               /           ;                       7               8                           K           3           L               8                                   ,               0                           K           3                   0                   -               /               K               -                                       7                   ,               -                   5                   .                                   ,               -                               K                   3                       <                           9           1                                       5                   /                   :               8                                                   +               8                   8                   0




                                                                                        E                   e                           Y       E
                                    3           0                       k                                                   `                                                   3           =                           -                   5       =               3               <                   B           5                                                   2               `                               3                   A                                       W           <                       @               -                           5                       8                   =                               +                   8                               ,           0                   B                                       =                   /                   0                           G
                    H                                                                                                                                                                                                                                                                                                                           J




                                    c           5               8           =               8                       4           @                   /                               9           ,               @       -                       .                   /               0                   ;           +               3           1                   ;                                   M               <                   9                   9                   @                               <                   M                           5                       8                   =                               0                   /               L                           8                                   3                       0                   8                                   7                           /                       ;                                   3                   =
                    N




                    O
                                    -           5               8                           3               -               5           8           =               .                       -               5           8                   =       8                               7                       ,           9               9                           +                   8                               /                                       9                   ,               @               -                       .                       /                       0                   1                               -                   5                       /                   -                           4               @                                   5                   3               7                                                   7               8




                                    K           /           L               8                               <               M                       7               ,           -           5                           -                   5       3                   @           8                               -               7           3                           G
                    S




                    T
                                                                                                                                                                                R           3                           ;                   3       <                                   6               0           3               7                               7                   5               8               0                                                       /               M                   -                   /                   ,       0                                               X           X                                   1                       3                                       ;               3                       <                                               6       0                           3                       7
                                                                                                            I                                                                                                                                                                                                                                                                                                                                               J




                    U
                                    7           5               3                                           /               M           -           /               ,           0                           h           /                   K       ;                                   ,                   @           C
                                                                                            J




                                                                                                        E                                                                       \
        *           V                                                                                                                                                                       8                   @               G




        *           *                                                                                                                                                           R           3                           ;                   3       <                                   6               0           3               7                               7                   5               8               0                                   5                   8                                   +                   8               K           /                   L                       8                               /               7                       /                   =                   8                                       3                           A                           -                           5                       8
                                                                                                            I




                ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d
        *                               ,       0               :           8                   @           -                   ,       B           /           -                   ,       3               0                               =       8                   9           /                   -           8               1                               -                   3                               c               8                   =                   =                   ,                                                   3           =                       =                       ,           @                       4                               K                   /                           @       8                               C




                    D                                                                                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ?
        *                                                                                                                                                                           2                       7           3                   <           9           1                                   /               @               @       <               L                       8                                   ,           -                                       7               /                       @                               -           5                       8                                                                   -                       5                           .                           +                       <                   -                                           X                           X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S




                                                                                                                                                                                ?                                                                                                               d                                                                   ?                                                                   ?
        *                                                                                                                                                                                                   -           5                               X               X                                           /               ;                                                                       .                                                   V                   *                                   C
                    H                                                                                       I                                                                                   S                                                                                                                                                                                           S                                                                                                       H




                                                                                                        E                                                                       \
        *                                                                                                                                                                                   8               /           5                       .                   +               <                   -                               2                           1                   3               0                       4       -                                           6           0                   3                   7                           -                       5                   /           -                                               A           3                   =                                           @               <                   =                   8                           G
                    N




                    O
        *                                                                                                                                                                       Z           5               ;                               7       3               <                   9               1                           ;           3                   <                                   /                   @               @               <               L                   8                                       -               5           /                       -                       C
                                                                                                            I




                                                                                                        E
        *                                                                                                                                                                       h           8               K           /                   <           @           8                                   -           5               8           =                   8                           4           @                           /                   0                                   3                       A                   A               ,       K                       8                   =                               =               8                       M                   3                   =               -                               .                               +               8                           K                       /               <                           @           8
                    S




                    T
        *                           -           5               8           =               8                               7           /               @                       /           0                           3                       A       A               ,           K                   8           =                           =                   8                   M               3               =               -                       .                               7                   8                                   7           /                           @               0                   4           -                                       K                   /                           9               9               8                   1                                   3                           <                       -                       .




                    U                                                                                                                                                                                               d                                                                                                                                                                                                                                                           e
        *                           h           /               K           ;                                   ,               @                   3           :               8           =                                               <           ^           0               ;                               /               0           1                                       3               :               8               =                                                       /               L                       3                   @               G                                                   2                               1                               ,           1                   0                               4       -                                       5               /                           :                       8




    ?
                    V               /           0               ;                           K               3               0           :           8           =                   @       /               -               ,               3       0                               7                       ,       -               5                               h                   /               K               ;                                       A               3               =                                       /                               9                       ,               -           -                       9           8                                           +                           ,       -                               .                               5               8                                                           6       0                   8                   7




    ?
                    *                   2                       7           /                   @                           7           3           =               6               ,       0               B                               3       0                                   ,               -               .                       7                   8                                   7               8               =                   8                                   =                   <                   0               0               ,                   0                   B                               3               0                                                   ,           -                                       /                   0                   1




    ?           ?
                                    -           =               ;               ,           0               B                           -           3                               A           ,           0           1                           5               8               =                           G                                   _               3                                   -               5               /                   -                           4           @                                       X               X                                   2                               W               <                           @           -                                       /                       @                       @           <               L                   8                           1                                       -                   5                   8




    ?               D               ?
                                                                -           5                   .                               W       <               @       -                           7               3           =                       6       ,           0               B                               -               5           8                       @               8                               -               ;                   M                   8                   @                                   3                   A                               K                   /               @               8                           @                               +                   8                       A               3                   =                   8                           G
                                                    S




    ?                                                                                                                                                                   E
                                                                                                                                                                                            =               8                               ;       3               <                                   /           7               /           =                   8                                       ,               A                               /                   0               ;                   3                   0               8                                   7                   /               @                               1                               ,                   @           K                       ,               M                           9                   ,       0                           8                       1
                    H                                                                                       I




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d                                                                               ?                                                                                                                       ?
                                        A       3               =                           0               3               -                       =           8                   @       M               3           0                   1           ,           0               B                               -               3                               -                   5               8                                   @               K                   8               0                   8                                   3           0                                                       /                   ;                                                                               -               5                               .                                                       V                           *                                       .
                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               H                                                                                                                                                                       H




                                                                                                                                                                                                    !                                                       "               #               $                               %               &           '                                                      !                               (                   &                                   "                   $                                                  &                   '                   )               




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 18 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                    *               3           0               8                                   -                       ,       L               8                           A       3           =                               /                       @           5               3                   =           -                               M               8               =                   ,           3               1                       G                                                               0               1                               -               5               8               ;                                           /                               9                       9                                       @           /                           ,       1                                                   -           5                       8                   ;




                ?
                                    1               ,           1                   0                       4           -                               @       8           8                       /                   0           ;           -       5                   ,           0                   B               .                           0               3               -               5                   ,           0               B                                   +                       ,           B                   .                               2                       L                   8           /                               0                               .                               -                       5                   8                   ;




                    D
                                    =           8               /                       9               9               ;                           1               ,       1           0                   4           -                       5       /               :               8                           L                   <               K               5                               -               3                                   @               /               ;                                   /               +               3               <               -                               5                       ,           L                                           G




                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                        Z           5                   /           -                   1                   ,           1                                               =               -               5               <               =                               j               =                   8               B                   3               =               ;                   .                           5                   ,               @                                               @               <                       M               8                       =                   :                           ,               @                   3                       =                   .
                    H                                                                                                   I




                                    7           5               /                   -                                   1                   ,       1                       5           8                                   X           X               7               5               /                   -                           1                   ,           1                               5               8                                   @               /               ;                                   /               +               3               <               -                               R           /                               0                               ,               8                       9
                    N




                    O
                                    b           3                   9               -                   ^               K                   9       /           7                       7           5                   8           0                   ;               3               <                                   ,           0               -               8               =               :                   ,           8               7                   8               1                                   5                   ,       L                       C




                                                                                                                    E
                                                                                                                                                                                        b           8                               1               ,   1               0                           4       -                           =               8               /                   9               9           ;                                   @               /               ;                                   /                               7               5               3                   9           8                                                   9               3                       -                                       /                   +                   3               <                           -
                    S




                    T
                                    5               ,       L                               G                                           b           8                       7           /               @                           /                       9           3               0                   8           =                       G                                       b               8                                   @           M                   3                   6               8                               7                   ,           -               5                               -           5                               8                                               -               =                       3                   3                   M                       @                           G




                    U
                                                                                                                                                                                        b           8                                   @       M       3                   6           8                               7                   ,           -               5                               -               5               8                                   -               =                   3               3               M                   @               C
                                                                                                                        I




                                                                                                                    E                                                                   \
        *           V                                                                                                                                                                               8                   /           5               .                       9               ,                   6       8                               -               5               8                                   X               X                               5               8                                   7               3               <                   9           1                                   ,   0                               -                       8                       =               /                       K                   -                                   7                                   ,               -           5




        *           *               -           5               8               L                       .                               -           /               9           6                   7                       ,       -           5                       -               5                   8       L                       .                           +               <               -                               5               8                                   7                   /                   @                               @           -                   ,               9               9                                   /                                                       9       3                       0                   8                   =                       .                                           /           0                       1




                ?
        *                           -           5               /                   -                       4               @                           6           ,       0           1                               3               A               7               5               /                   -                           7               8                                   @           /               7                               3                   <               -                                   -               5               8               =               8                               7                   ,                   -                       5                                       /                               9                   9                           -                           5                       8                   @               8




                    D
        *                               @       -               3                   M                   @                               /           0           1                       8           :                   8           =           ;       -               5                   ,               0           B                               -               5               /               -                               5               8                                   1                       ,           1                               3               :               8               =                       -                                       ,           L                           8                               G                                               b               8




        *                           7           3               <                       9           1                                   1           3                           X           X                           5           8                   7               3               <                       9       1                               B               3                               7               3               =                   6                           L                       /                   ,           0                   9           ;                               3               0                                       5                               ,                       @                               3                   7                   0                               G
                    H




        *                                                                                                                                                                               l               ,                   6       8                   7               5               8                   0                               2                           7               /                   @                           3               0                                   -                   5               8                                   @           -               =               8               8       -                                       @                       .                                       2                                   5                   /               1                                                   /
                    N




                    O
        *                           K           =               8                   7                   .                               7           8                       =           /           0                               /           =       3               <               0                   1                           -               3               B               8               -               5               8               =                       .                               -               5                   ,           0               B                   @                               9               ,                           6               8                                       -                       5                   /                   -                               G                                               b                       8




        *                           7           /                   @               0                       4           -                           -           5           /           -                               -           ;           M       8                               3                       A                       B               <               ;                       G                                       b               8                                   7                   /                   @                       L                   3               =               8                       3                                       A                                       /                                               2                               7               /                           0                       -                                           X                   X
                    S




                    T
        *                           5           8                       4               @                               B               3               ,       0           B                       -                   3                       B       3                               3                       A           A               .                           1               3                               5                   ,               @                               3                   7               0                               -               5                   ,           0               B                   .                                           -                       =               /                               A                   A                   ,       K




                    U
        *                               @       -               3                   M                   @                   .                       B           3                       -           3                                   W       /           ,               9                               3           0                               5                   ,               @                           3               7               0                       .                               -               5               /               -                               -               ;               M       8                                                       3                               A                               B                   <                   ;                       .                                                   @   3




    ?
                    V               -           5               /                   -                                   -               ;           M           8                       3               A                           3               A       A               ,           K                   8           =                       G




    ?                                                                                                                                                                                                                           E
                    *                                                                                                                                                                       _       3                                           =       -               5               <                   =                           j               =               8               B               3               =               ;                                       @           /                       ,           1                               5               8                               7               /                   @                                           /                                               9               3                   0                   8               =                                   .                           5                       8
                                                                                                                        I




    ?           ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                        @       M               3                       6           8                                   -           3                       -           5           8                               -           =       3               3               M                       @           .                           /               0               1                               7               5               /                   -                                   8                   9               @           8                               1                   ,           1                                                               =                       -               5                       <                   =




    ?               D
                                    j           =               8                   B               3                   =               ;                           @       /           ;                               /           +           3       <               -                                   R           /               0                   ,           8                   9                           b               3                   9               -                   ^               K                   9           /               7                   C




    ?                                                                                                               E
                                                                                                                                                                                        b           8                                   @       /           ,           1                                   5           8                               1                   ,           1               0                       4       -                                   5               /                   :               8                               /               0               ;                               K       3                       L                               M                               9       /                               ,           0                   -                       @                                                   A   =                       3               L
                    H




    ?
                                        A       8           L                       /                   9               8                   @               G                           b           8                                   @       /           ,           1                                   3           0               K               8                                   ,           0                               /                                   7               5                       ,               9           8                   .                           ;               3               <                                               6               0                       3               7                               .                           L                   /                           ;                       +           8
                    N




                                                                                                                                                                                                                !                                               "               #               $                               %                   &           '                                              !                               (                   &                               "                   $                                              &               '               )               




                                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 19 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                                                                                r




                    *               5           8                       L                   ,           B           5               -                       5               /           :               8                           /                       K                       3               L               M                   9       /                   ,                   0               -                                       A               =                       3           L                                           9               ,           6           8                           /                               B                       /                       0                   B               +                           /                   0               B               8                           =                               3                               =




                ?
                                        @       3           L               8           -               5               ,           0           B                               9           ,               6       8                       -               5                       /                       -                       3           =                                           @           3               L                   8                   +                       3               1                   ;                   .                       +               <               -                           0               8                       :                       8                   =                                           /                                       A           8               L                                   /               9                       8                           .




                    D
                                        ,       -                           7           /                   @       0                       4   -                               X           X                       5               8                       =                       8                       /           9               9       ;                                       1                   ,               1               0                               4           -                                   5               /               =           1                   9           ;                           5               /                       :                       8                                   /                           0                   ;




                                    K           3           L               M               9           /               ,           0           -               @                       -               3                               @   /               ;                                               /       +               3           <               -                                       5                       ,   L                                   G
                    H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                        /               0                           ;       3               <                                               -       5                   ,       0                   6                                   3                       A                               /                       0               ;                   -               5                   ,       0               B                           8                   9                   @               8                                           -               5                           /                   -                                                           =                       -       5                               <                   =
                    N                                                                                   I                                                                   J




                    O
                                    j           =               8           B           3               =           ;                   .                   l                   ,       8               <           -               8       0               /                       0                       -                       j           =               8                       B               3                   =               ;                       .                                       @               /                   ,           1                           /               +           3               <               -                                                       X                   X                                           @           /                   ,           1                                                   -       3




                                    ;           3               <                       /               +           3               <           -                           R           /               0               ,           8           9                                   b                       3           9           -               ^           K                           9           /                   7                                   1                       <               =                       ,           0               B                           ;               3           <               =
                    S




                    T
                                    K           3               0           :           8               =               @           /           -               ,           3           0                   @           C                                   R                           ,                   1                       ;           3               <                                           @               M               8                   K                           ,               A                   ,           K               /               9               9           ;                           /                       @                       6                                   5                       ,           L                                           1                       ,                   1                               5                               8




                    U
                                    5           /               :           8                           K           3           L               M               9           /               ,           0           -                   @                       A                   =                       3   L                                   A           8                   L                   /                       9           8                       @                       C




                                                                                                    E
        *           V                                                                                                                                                       `           5                   X       5               <       5                       G




        *           *                                                                                                                                                           2           @                       -               5       /               -                                               /                       ;           8                   @                       C
                                                                                                        I




                ?                                                                                   E                                                                       \
        *                                                                                                                                                                               8                   @               G




                    D                                                                                                                                               E
        *                                                                                                                                                                               0               1                           l           ,           8                       <                       -       8               0           /               0                       -                                   j               =                   8                       B               3                   =               ;                               @           /                   ,       1                           0                       3                               C
                                                                                                        I




                                                                                                    E
        *                                                                                                                                                                               3               =           =               8       K               -                               G
                    H                                                                                                                                                       J




        *                                                                                                                                                                   Z           3               <               9           1                           ,                   -                               5               /           :               8                                   L                       /               1                   8                                       /                                   1                   ,           A               A           8           =               8           0                       K                       8                                   -                           3                                   ;               3                           <                                       ,                               A
                    N                                                                                   I




                    O                                                                                                                                                                                               P
        *                           R           8               -           8           K               -               ,           :           8                               X           X                                           A       A               ,                   K                       8       =                           b               3                           9           -                       ^           K                       9                   /               7                                   5               /           1                               /                           K           3                   L                           M                           9       /                                   ,           0               -                                                   A               =       3                           L




        *                               A       8           L               /               9           8               @               C
                    S




                    T                                                                               E                                                                       P
        *                                                                                                                                                                                   A                       K               3       <               =                           @                   8           .                           2                       4           1                                       9               ,                   6                   8                                   -               3                               6           0               3           7                           7                       5                       /                   -                                           -                   ;               M               8                                                   3               A




                    U
        *                           K           3           L               M               9           /               ,           0           -               .                           ,               A                           ,   -                               4           @                           /                               @           8                       ]               <                   /                   9                                       K               3               L                   M                   9       /                   ,           0           -                   .                                       2                                   7               3                           <                           9       1                                           5                       /       :                               8




    ?
                    V               7           8               0           -                           /           0               1               .                       3               A                       K               3       <               =                           @                   8           .                       -               /                           9               6               8               1                                           -               3                                   -               5           /               -                               A           8       L                           /                               9           8                               G                                               c               5                           /                       -                       4                       @




    ?
                    *                   6           ,           0           1                           3               A                       7           5               /           -                           -               5       8                                       +                       /           @               ,           @                                   7               /                       @               .                                       +               <                   -                               5           8                                   @       /                   ,       1                                               5                   8                                           1                           ,       1               0                                       4           -




    ?           ?
                                    5           /               :           8                           /           0               ;           -           5                   ,       0               B               .                       @           3                               G




    ?               D
                                                                                                                                                                            Z           5               /           -                       /               +                       3                       <       -                           /               0                       ;                                   K               3               L                           M                   9               /                   ,           0           -                   @                           A           =           3                   L                                                       ,       0                           1                           ,       :                       ,                   1                       <       /                                       9                   @
                                                                                                        I




    ?                                                                                                                                                                                                   P
                                        @       /               ;               ,       0               B                           -           5           /               -                                           A               A       ,           K                       8                       =                       b           3                   9                   -                   ^               K                   9               /                       7                                   M                   9           /           K               8               1                           -           5                       8                   L                                               ,                   0                                   -               5                           8                               K                               /                   =
                    H




    ?
                                    /           0               1                       1               =               ,           :           8                           -           5               8       L                           /               =                       3                       <       0               1                               A                   3               =                                   0                   3                                       /                   M               M               /           =               8               0           -                           =                       8                       /                           @       3                           0                           C
                    N




                                                                                                                                                                                                !                                                   "                   #                       $                           %               &           '                                                      !                                   (                           &                               "                   $                                          &               '               )           




                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 20 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                    




                                                                                                            E
                    *                                                                                                                                                           2                               0           8               :       8               =                                       5               8                   /               =               1                                   -                       5                   /               -                               /               -                               /               9               9                       G




                ?
                                                                                                                                                                                2           A                               ;               3       <                                   5                   /               1                                   5               /                   1                                       /                                   K               3           L                   M                   9           /               ,           0                   -                                       9                   ,               6           8                               -               5                       /               -                   .
                                                                                                                I




                    D
                                        7           3           <                   9       1                               -           5           /           -                       5                       /           :               8                       +                   8                   8               0                                   /                                   K               3                       0                   K               8               =               0                                   A           3           =                                   ;                   3               <                       C




                                                                                                            E
                                                                                                                                                                            R           =                           ,       :                   ,   0               B                                       -               5                   8           L                                       /               =                       3                   <               0               1                                   A           3               =                           0                   3                                   =           8                       /                       @           3           0                       C
                    H




                                                                                                                                                                            \
                                                                                                                                                                                        8                           @               G
                    N                                                                                           I




                    O                                                                                       E                                                               P
                                                                                                                                                                                        0                                   /                           A           8           L                           /                   9               8                   C




                                                                                                                                                                            \
                                                                                                                                                                                        8                           @               G
                    S                                                                                           I




                    T                                                                                       E                                                               \
                                                                                                                                                                                        8                           @           .                       2                               7                   3               <                       9           1                                   5               /                       :                   8                   .                               2                           7               3           <                   9               1                                   5           /                       :               8                               7               /                       0               -           8                       1                           -                   3




                    U
                                        -           /               9               6                           7               ,       -           5                       5           8                       =               .                   ;               8                   /                   5                       G




        *           V                                                                                                                                                       Z           5                       ;                               ,       @                               -                   5               /                   -                   C
                                                                                                                I




                                                                                                            E
        *           *                                                                                                                                                       Z           8                           9           9               .                       2                           4       1                                       X               X                                   2                   4               1                                   7               /               0               -                               -           3                                       6               0               3       7                                       7                   5           /               -                                       -           5                       8




                ?                                                                                                                                                                                                                                                                                                                                               \
        *                               K               ,       =               K           <               L                   @       -           /           0           K           8                           @                       7       8               =                   8                           G                                                           3                   <                                           6               0               3               7                   .                           1               =               ,           :                       ,               0               B                               /               =                   3           <               0                       1                       .                           7                   8               9                   9                   .




                    D
        *                                   W       <               @           -                                   6       0           3           7               ,       0           B                                   7               5       /               -                                           2                                   6           0               8                   7                   .                                       ;               3               <                                   6           0               3           7                   .                                   7               5       8                       0                                   5           8                                       7               /                   @




        *                               1           =               ,           :               ,               0           B                       /                           A       8               L                   /                   9   8                                   /                   =               3                   <               0               1                                       A                   3                   =                               0               3                               =               8           /                   @               3                   0                   .                           5               8                               7               /                               @                   -                       /                       6           ,           0                       B
                    H




        *                               -           5           8           L                                   -           3                       /                           @       M                       3           -                       -               3                                       =               /                   M               8                                   -               5                       8           L                                       3               =                               1               3                               @               3               L                   8       -                       5                       ,           0           B                               G
                    N




                    O                                                                                                                                                       Y
        *                                                                                                                                                                               3                       7               .                       2                               0                   8               :                   8               =                                   K               /                   L                       8                               /               K               =               3                   @           @                               /                   0               ;       +                       3               1                   ;                           -                       5               /           -                                               @   /                           ,               1




        *                               -           5           /               -                               -           5           8           ;                       7           8                       =           8                           W           <                       @               -                                   1               =                   ,               :               8                       0                                   /               =               3               <               0               1                           /                   0                   1                       -                       5               /                   -                           7                       /                       @                           3                   1       1                               G
                    S




                    T               E
        *                                                           9           3           -                               3               A                   -           5           8                                   0               3           @                                   2                               B                   3               -                                   =               8                       /                       9               9           ;                               1                   ,           1           0                           4       -                                       X               X                           7                   8                   9               9                       .                           2




                    U
        *                               1               ,       1               0                   4           -                       0           8           K           8               @                       @       /               =           ,               9               ;                               L                       8               0               -                       ,           3                       0                                   b               3                   9           -                   ^           K               9           /                   7                                       ,   0                                       B                   8           0               8                       =               /                   9                       .                   +                   <                       -




    ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                    V                       2                       X               X                               2                   1               ,       1           0                   4               -                           B       8               -                                       /               0                   ;                               K                   3           L                           M                       9           /                   ,           0               -                   @                       -               5                   /                   -                       7                       /               ;                           G                                                           0           1                                               2                               X                   X




    ?
                    *                       2                       @           M           3                       6       8                       7               ,       -           5                               L                   3           @           -                                           X               X                                   2                           L                   8                       /                   0                   .                       L                   ;                               5           /                   9                   A                               3                   A                           -                   5           8                                       ;               8           /                       =                           3                   =




    ?           ?
                                        5           3           7               8           :                   8           =                       ;           3           <                                   7           /               0       -                                   -                   3                                   M               <               -                                       ,                   -                                   7               /                   @                           :                   ,       K               -                       ,           L                       @               .                           /                   0           1                                               2                   0                       8                   :       8                   =




    ?               D
                                        5           /           1                           /                               K           3       L               M               9       /                           ,       0               -                           9                   ,                   6           8                                   -               5                   /               -                               G




    ?
                                                                                                                                                                            R               ,                   1                           ;       3               <                                       5               /                   :               8                                   /               0                       ;                                   K               3           L                   M                   9           /               ,           0                   -                       @                   3                       =                                   /           0               ;
                    H                                                                                           I




    ?                                                                                                                                                                                                                                                                                   P
                                            ,       0               A           3           =               L               /           -               ,       3           0                                   -           5               /       -                                                           A               A                   ,           K               8                   =                                       b                   3                   9           -                   ^           K                   9           /           7                                   7                   3               <                   9           1                                   1           =                       ,               :               8
                    N




                                                                                                                                                                                                    !                                                       "               #                   $                                       %               &               '                                                      !                                       (               &                               "               $                                          &               '                       )               




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 21 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                                         




                    *                   A       8               L                   /               9               8                           ,   0               1                   ,       :                   ,       1               <       /                   9                   @                           5               8                               5               /               1                           /               =               =           8                       @               -               8           1                                           3           =                                   -                   /                       6           8               0                                                   ,           0




                ?
                                    K           <                       @           -           3                   1           ;                   7               5               3                           7           8               =       8                                       A               8       L                   /                   9           8                   @                           7               ,           -               5           3                   <                   -                           K                   /                           9           9                   ,           0                   B                                   /               0                       1                                       B                           ,               :                               ,       0                           B




                    D
                                    -           5                   8                           M                   =           3           M       8               =                           0               3           -                   ,       A               ,               K                   /           -                   ,           3               0                               -               3                           1                   ,           @               M                   /               -           K                   5                           C




                                                                                                                E
                                                                                                                                                                                    Z           8                   9           9               .                   ;                   8                   /           5                   .                               2                       L                   8           /               0                   .                           -                   5               8               @               8                                   7                   3       L                           8               0                           .                               -                   5                   /                   -                                               7               /                               @
                    H




                                    K           3               L               L               3                   0           M               9   /               K               8                           /       L                   3       0               B                                       -           5               8                   @           8                                   *               *           .                               2                       L                       8               /           0                       .                               3                       A                               1               3                           ,       0                       B                                               @           -                       <                               A               A
                    N




                    O
                                        9           ,                   6           8                               -           5           /       -                               5           8               =           8                       /               0                   1                               -               5               8               =               8                   .                       1               8               M           8                   0                   1                   @                           3                       0                               -               5                   8                                   :                       ,               K                   -                           ,   L                                       .                               5                           8




                                    7           3                   <                   9       1                               1           3                       -               5           /               -                   G
                    S




                    T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               P
                                                                                                                                                                                    Z           5                   ,           9           8                       ;                   3                   <                           7               8               =               8                                   ,       0               :               8               @               -                       ,           B           /                   -                           ,       0                   B                                                           A                   A               ,               K                   8                   =
                                                                                                                    I




                    U
                                    b           3                       9           -               ^               K               9       /       7                   .                           ,               A                       ;       3               <                                       5           /               1                               5               /               1                           /                                   X           X                                       ,               A                           ;                       3           <                                   5                   /               1                                           6               0                   3                   7                   0




        *           V               /           +                   3               <           -                               -           5       /               -                               @           3           =               -                       3                       A                           K               3           L                   M                   9           /                   ,       0               -                           3                       A                               1           =                       ,                   :               ,               0           B                                   /                                           A               8               L                       /                           9               8                                               ,                   0




        *           *               -           5                   8                           K                   /           =                   /                   9           3           0               8                           7           ,           -                   5                   3           <               -                               M               =               3               :               ,           1                   ,       0                   B                                   M           =                   3                       M           8                   =                               0               3                   -                       ,                       A                   ,           K                   /                       -                               ,       3                           0




                ?
        *                           -           3                                   1               ,                   @       M           /       -               K               5               .                       7               3       <                   9               1                               -               5               /               -                               5               /           :               8                           K                   3                   0               K           8                   =                       0           8                   1                               ;               3                   <                       C




                    D                                                                                           E                                                                   \
        *                                                                                                                                                                                       8                   @           .                       2                               7                   3           <                   9           1                               5               /               :           8                               7           /                   0                   -               8           1                                           -           3                               -                   /                       9                   6                               -                   3                                       5                       8                       =                               G




        *                                                                                                                                                                           Z           5               ;               C
                    H                                                                                               I




                                                                                                                E                                                                   F
        *                                                                                                                                                                                       3               =                           -       5               /                   -                                   @               ,       L                   M                   9           8                           =               8               /               @               3                   0                           3                       A                                   W               <                       @       -                                           ,       -                                   4               @                               /
                    N




                    O
        *                               A       8               L                   /               9               8               .               7               8                           5               /           :               8                       /                       9                   9                       -               5               8                   @           8                           :                   ,           K           -                       ,           L                       @           .                                       3           +                   :                       ,       3               <                           @               9               ;                           .                               /                       0                       1




        *                               2               4           1                           7                   /           0           -                       -               3                               X           X                       2                       4       1                               7               /               0               -                               -               3                           5               8           /                   =                                   5           8                   =                                   :                   8           =                           @               ,           3               0                                           3                           A                                   -                       5               8
                    S




                    T
        *                               @       -                   3               =           ;                       .                       2           L                       8           /               0               .                   1                   ,               1                                   @           5               8                               -               5                   ,       0                   6                           @               3               L                   8           -                   5                           ,       0                   B                               8                       9                   @       8                                                   ,                   @                                   B                       3                       ,                   0                   B




                    U
        *                           -           3                                   B           3                               3           0           .                           ;           3               <                               6   0               3                   7                       .                       7               /                   @                               @           5           8                               /               A               =                   /                   ,       1                       .                               1                       ,       1                                   5                   8                                       -                   8                           9                   9                                       5               8                           =




    ?
                    V               7           5                   /               -                               5           8                   7               /                   @                       1           3                   ,   0               B                           G                                           _           8               8                   .                           0           3               -                           8                   :                   8               =           ;                                           -               ,           L               8                           .                           0               3                       -




    ?
                    *               8           :                   8               =           ;                   -           5               ,   0               B                           b               3               9           -           ^           K                       9               /           7                               7               /                   @                           1           3                   ,           0           B                                       7               /               @                                       /                                   @       8                   ]               <                   /                       9                                   /                   K                   -                               .                                       ,                   -




    ?           ?
                                    7           /                       @           0                   4           -                           X       X                           8           :               8           =               ;                       -                   =                   /               A               A               ,           K                                   @           -           3               M                           7                   /                       @           0                   4           -                                   /                               =                   /               M                   8                       .                                   /                   0                   ;                       -                       5                       ,                   0                   B




    ?               D
                                        9           ,                   6           8                               -           5           /       -                       G                                       2       -                       7               /                       @                           -               5               8                               3               M               M           3               =               -           <                   0                       ,           -           ;                           G




    ?                                                                                                                                                                               Y
                                                                                                                                                                                                3               7               .                       ,           0                                           9           ,               @           -               8               0                   ,           0           B                               -           3                                       /                               A               8               L                   /                       9       8                                   -                   /                       9                       6                               /                   +                       3                       <               -
                    H




    ?
                                    -           5                   /               -               .                               2               7               3               <               9           1                           M       8               =                       6                           <               M                               -               3                               -           5               /               -                               +                   8               K           /                   <                           @       8                               -                   5               /                   -                               4               @
                    N




                                                                                                                                                                                                        !                                                   "               #                       $                           %               &               '                                              !                           (               &                           "                   $                                                  &                   '                   )           




                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 22 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                                                                                                            




                    *                   @       3           L               8                   -               5                   ,       0       B                               2                       7               3               <               9           1                                       7       /               0           -                                   -               3                               6                   0               3               7                   .                                   ,           @                                   ,           -                           3                           0                   8                                       3                               A                               -                   5                   3                                   @       8




                ?
                                        @           ,           -           <                   /               -                   ,       3       0                   @                   3               =                       L                   /               ;               +                       8                           ,       -                                   7               /                   @                               /                           L                       ,                   @           <           0                   1               8               =                   @       -                           /                   0                       1                       ,               0                   B                           .                                       2                                           X                   X




                    D
                                        2                       1           3                   0                       4       -                       6           0           3           7                       G                                       2                           7                       3       <                   9       1                   0                       4       -                               6                   0               3               7                                   <               0           -                       ,               9                               2                                   -                   /                               9               6               8                   1                                       7                           ,                   -               5




                                    5           8               =               .                               +               <           -                           2                   7               3               <                   9       1                               7                       /       0               -                               -               3                               -           /                           9               6                           7                       ,           -           5                                   5               8               =                           G
                    H




                                                                                                                                                                                Z           5               /               -                           1               3                                       ;       3               <                           L                   8               /               0                                   7               5               8               0                                   ;           3                   <                                   @           /           ;                                                       ,               -                           4                   @                               /
                    N                                                                                           I




                    O
                                    3           M               M           3                   =               -               <           0           ,           -           ;               C




                                                                                                            E
                                                                                                                                                                                b           8                                   X               X                       3                   6                   /       ;                   .                               @           3                                   9           ,                       6           8                               7                       ,           -           5                                   c               8               =           =                                   ,                   .                               -                       5                   8
                    S




                    T
                                    3           M               M           3                   =               -               <           0           ,           -           ;                               A           3               =                           5                   ,           L                               -           3                                   /                   @               @       /                       <                   9           -                                   5               8           =                       .                           5               8                                       1                   =                               ,       :                       8                           @                               5                   8                           =




                    U
                                    /           =               3           <                   0               1                           -       5               8                       K               3               =               0           8               =                   .                           5               8                               5               /               1                           -                       5               8                               3                   M               M           3                   =               -               <               0                       ,               -                   ;                                       -                       3                                       5                   3                           9                   1




        *           V               -           5               8                               7               5               3               9   8                           K           =               /               K                   6                       M                   ,                   M       8                           -                   5                   ,           0               B                                   3               :               8               =                                   5           8                   =                               5               8       /                           1                           .                               -                       5                           ,           0                           6                   ,                   0               B




        *           *                   @       5               8                       4           @                           B           3           ,           0           B                           -               3                           B               3                                       -       3                               W               /                   ,               9               .                               /               0               1                                   -               5           8                   0                               5               8                                   -                   /                               6       8                               @




                ?
        *                           /           1               :           /                   0               -               /           B       8                           3               A                           5               8           =                   .                                   /       0               1                               5               8                                   X           X                                   5               8                                   =               /           M                   8                   @                           5       8                           =                           .                               ;                       3                   <                                               6           0                           3               7                                   G




                    D
        *                                                                                                                                                                       Z               ,           -               5                               _           5               /                       =       1               /           ;                   =               8               3               0                                   b                   ,               9               9                   .                       ;                   3               <                                   6   0                           3                   7                               .                               5                   8                                   4           @




        *                           /               9           3           0                   8                                   ,       0                       /                       =               3               3       L                                   7                   ,                   -       5                           5                   8               =                   .                       ;                       8               /               5                   .                                   @       5                   8                           4       @                   5                                   ,           B                       5                       .                                           @           5                   8                                   4                   @
                    H




        *                           1           8                   @       M                   8               =               /           -       8                   .                       @           5               8                           7               /               0                       -           @                       3                   <               -                               3               A                                   -               5               8                                   K           5                   /               =               B               8                   @                       .                                   5               8                                           /                           @                   @           /                           <                       9               -                           @
                    N




                    O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F
        *                           5           8               =                   G                                           b           8                           @       -           /               =               -                   @                           @           -                       /           9               6           ,               0               B                               5           8                       =                               3               0                                               /                   K               8               +               3       3                                   6                   .                                       @               5                   8                                               6           0                           3               7                           @




        *                           -           5               /           -                                       @           5           8                       7           /           0               -                   @                       3               <               -                               3                   A                           -               =               3               <           +                           9           8                   .                               5               8                               B               3               8                   @                               -                   3                                       5                       8                   =                                       5                   3                           <                       @               8                           .
                    S




                    T
        *                           5           8                           7                   5                   ,           M               @                   3           <           -                               5                   ,           @                           M                       8       0                   ,           @                   .                           5               8                           4           @                           7               /                   0               -               ,               0               B                                   @   8                           ]                   <                       /                       9                                           A           /                   :                   3                           =                       @




                    U
        *                           -           3                           B                   8               -                           3       <               -               .                       5               8                       4       @                               9                   3       3                   6           ,               0               B                                   A       3                       =                               3               M                   M               3           =                   -               <               0                   ,   -                           ;                                   G




    ?
                    V                                                                                                                                                           Z               ,           -               5                           c               /               +                           ,   -               5           /                                   h               /               =           0                       8                   @               .                               5               8                   4               @                           5               3                   9               1                           ,               0               B                                           -                   5                   3                           @                   8




    ?
                    *               -               ,           K               6               8               -                   @               3               :           8           =                               5               8           =                               5                       8       /               1                               /               0               1                           5                       8                               7               /                   0               -               @                                   @           8               ]       <                           /                           9                                       A               /                   :                   3                   =                           @                           .                               5                       8




    ?           ?
                                    7           /               0           -                       @                           -           3                           @       8           8                               5               8           =                               +                       =       8               /               @               -                   @               .                       5                       8                               7               /                   0               -               @                               -               3                       -                           3                   <                       K               5                                           5                   8                   =




    ?               D
                                    +           =               8           /                       @           -                   @           .                   5           8                               ,               @                       +               /                   @                       ,   K               /               9                   9           ;                               5           /                       =               /                   @               @                   ,           0           B                                   5               8               =                   .                                   B                       3                       ,               0                   B                                               ,           0                                           5                       8                       =




    ?
                                    5           3               <               @               8                   .                           2           L                   8           /               0                   .                           ,           -                           4               @                       W       <                       @           -                                   X           X                                       ,           -                           4           @                       /                                       X               X                   5                           8                                           7               /                               @                               /                                       M                           3               7                       8                       =
                    H




    ?
                                    =           /               M               ,                   @           -                   .               -               5           /           -                           4       @                       7               5               /                       -                       5           8                                   7               /                   @                   G
                    N




                                                                                                                                                                                                    !                                                           "               #               $                               %               &           '                                                  !                           (                       &                               "               $                                                  &               '               )               




                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 23 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                                                                                                           




                                                                                                                                                                        E
                    *                                                                                                                                                                       0               1                               ,   0                                   ;                   3       <               =                                   8                   ]               M                       8           =                   ,           8           0                   K               8                       .                               1                   ,           1                               ;                       3                   <                                       K                   3                   0                               @               ,                   1                       8           =
                                                                                                            I




                ?
                                    -           5               /           -                               b               3               9       -               ^           K               9           /       7                           7                   /                   @                       8                   @               K               /                       9           /                       -               ,           0               B                               5                   ,                   @                               /               K               -                   ,           :                               ,           -                               ,       8                           @                                       /           0                           1                                   5                                   ,           @




                    D
                                    +           3                   9       1           0                   8                   @           @                   7                   ,       -               5                           8       /                   K               5                           M               /                       @               @                   ,           0                       B                           :                   ,       K                   -                   ,           L                       C




                                                                                                        E                                                                       P
                                                                                                                                                                                            5                   .                       5       /                   0               1                       @                   1                   3               7                   0                       G                                               _           3                               7                   ,               -               5                                   -               5               8                                       7                   /                       ;                                           9                   ,                       6       8                                                   s                   ,           L
                    H




                                    /           0               1                           2                                   @       M               9           ,           -               .                   K                   /           9                   9               ,               0       B                                   <               M                                   /                           9           9                           -           5                   8                                   7               3               L                   8               0                   .                                   3                           6               /               ;                           .                                           2                                   -                       3           3                                   6
                    N




                    O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           D
                                    -           5               8                       8                   /               =               9       ;                           M           /               =       -                           3                       A               .                       ;               3                   <                                       6           0                       3           7                   .                                   4           *                                               /                   0               1                                       4                   *                                           G                                               s                           ,           L                                               5                       /           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H




                                                                                                                                                                                                                                                                    \
                                    -           5               8                           9               /                   @       -                       M               /           =               -               G                                                       3                   <                       K                   3               <                       9           1                                   -               8                   9           9                               -                   5               8                                   M               =               3               B                       =                   8                               @               @                   ,           3                           0                                       /                       0           1
                    S




                    T
                                    -           5               /           -                   4               @                       7           5           /               -                           7       8                               @               8               8                           7                   ,               -               5                                   M                       =           8               1               /           -                   3               =                       @               .                               /               0               ;               7                       /                   ;                               .                           -                   5                           8           ;                                                   B           8                           -




                    U
                                    K           3           L                   A       3                   =               -           /           +               9           8               .                       @               3                           s                   ,       L                               5                   /               1                               L                           3           =               8                           :                       ,           K                   -                   ,           L                       @                           +               8                       K                   /                       <                       @           8                                               -           5                           8                       =           8




        *           V               /           -                           -           5                   8                           8           0           1                   .                           @   5                   8                           5               /                   1                       -                   5               /                   -                                           9       /                   @           -                               M               /                   =               -                       .                           5               8                                   7                   /                               @                           =                   /                   L                   M                                   ,               0           B




        *           *                   ,       -                           <           M                       .                           W       <               @           -                               9       ,                   6   8                                   -                   5       /               -                                       9               /                   @                   -                           0                   ,       B                   5               -                       .                               -               5               8               =           8                                           7                       /                       @                               -                           5           =                           8                       8




                ?
        *                           :               ,           K           -               ,           L                       @               G




                    D                                                                                                                                                   E
        *                                                                                                                                                                                   0               1                               ,   0                                   ;                   3       <               =                                   8                   ]               M                       8           =                   ,           8           0                   K               8                       .                               1               3                               =           /                       M                           ,                       @       -                           @
                                                                                                            I




        *                               @       3           L               8           -                       ,       L               8               @                           @       -               /       =                   -                           3                   A                   A                   7                       ,           -                   5                                           W       <                   @           -                               :                   ,               3                   9               8               0               K               8                       .                               0                       3               0                           X                   @                   8           ]                           <                       /                   9                           .
                    H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \
        *                           /           0               1                           ,               -                               W       <               @           -                           K       3                   0       -                       ,           0                   <       8                   @                               -                   3                                       B           =               3               7               C                                                                   3                   <                               <                   @       8                       1                                           -               5                   8                                               -           8                           =               L
                    N




                    O
        *                               n       M               3           7           8                   =                           =           /           M                   ,           @           -               G               n




                                                                                                        E
        *                                                                                                                                                                       Z           8                   9       9                   .                       -               5                   /       -                           4           @                                   6               ,                   0           1                               3               A                               -                   7               3                                   1                   ,               A                   A           8                   =                       8               0                   -
                    S




                    T
        *                           [           <               8               @       -                       ,           3           0               @                       -           5               8       =                   8               G




                    U                                                                                                                                                   E                                                                                                                                                                                                           d
        *                                                                                                                                                                                   +                   @   3                       9   <                   -               8                       9   ;                       G                                                               ;                                   [               <               8               @               -                   ,               3               0                                       ,               @               .                                       ,           0                                       ;                   3                   <                           =
                                                                                                            I




    ?
                    V               8           ]               M           8           =                       ,           8           0           K           8                   .                       5       /                   :       8                                   ;                   3       <                                       @           8                   8               0                                   =               /               M               ,                   @           -                       @                                   @           -               /               =           -                                           3                               A               A                               /                           +           <                                   @                       ,   0                           B




    ?
                    *               7           3           L               8           0                                       W       <               @       -                           M               5       ;                       @       ,               K               /                       9       9           ;                                   /                   0               1                                   -               5               8           0                                   8                       @           K                   /                   9           /               -                       ,           0                   B                                       -                   3                                               3           -                           5                       8           =




    ?           ?
                                        @       8               ]           <           /                       9                       /               @           @           /           <                   9   -                       @       .                               8                   -                       K                   8               -                   8               =                       /               C




    ?               D                                                                                   E                                                               E
                                                                                                                                                                                                                9   3                   -                           3                   A                       -               5                   8                                   -                   ,               L               8                   .                       /                   0               1                               L                       3                   @           -                           3                               A                                   -               5                   8                                               -                   ,           L                               8                   .




    ?
                                        ,       -                               W       <                       @           -                       1           3               8               @           0                   4       -                           B               3                               @           -                   =               /                       ,           B                       5           -                               -           3                                   =                   /               M                   8                       G                                               2           -                                           K               3                   <                           9                   1                                       +                       8                                       /
                    H




    ?
                                        @       8               ]           <           /                       9                       +           /           -               -           8               =       ;                       .                       ;               3                   <                           6               0               3                   7                   .                               B               =               /           +                   +                   ,               0               B                                   -               5               8                       ,           =                                           +               <                   -                   -                           3           K                                   6                       @           .
                    N




                                                                                                                                                                                                    !                                                       "               #               $                           %                       &           '                                                      !                               (               &                           "                   $                                                  &                   '                   )           




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                    Case 5:16-cv-00184-HE Document 197-8 Filed 05/28/19 Page 24 of 24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                




                    *               L               /               ;           +           8                                   W       <           @           -                               X               X




                ?
                                                                                                                                                                                Q           =               8                   @                   @           ,           0                   B                               5                           ,           @                                       X               X                           M               =                   8               @                   @                   ,               0           B                                   5                   ,               @                               M                       8                   0                   ,                   @                                               /           B                       /                       ,           0                               @               -
                                                                                                                I




                    D
                                        5           8               =                       +                   /           K               6                       @               ,       1               8                   C




                                                                                                            E                                                                   \                                                                                                                                                                                                                                           \
                                                                                                                                                                                            8                   @               .                           <               5                       X               5           <                       5                   G                                                                   3           <                                       6       0                   3                   7                       .                           ,               -                               K           3                       <                               9           1                               +                               8                                   /
                    H




                                        M           8               8           M               ,               0           B                   -               3       L                       .                           5                   3           7               8                   :                   8           =                                       ,                   -                                   ,                   @           .                               /           0                   1                                       -           5               8                   0                               -           5                       8                       ;                                       W           <                                       @               -                                       X                   X
                    N




                    O
                                        -           5               8           ;                               7           /           0       -                               -           5               8                                   +               ,           B                   B                   8           =                                   -                       5               =                   ,                   9           9                               3           =                                       5                   3           7               8                   :               8               =                                           ,               -                                       ,                   @                                   G                                                   _               3       L                                   8




                                        B           <               ;               @                           8               @       K       /                   9           /           -               8                                       A       /                   @               -                   8           =                                   -                       5               /               0                               3               -                   5           8                   =                       @                   .                       /                   0               1                                       ,           0                                           -           5                           ,                               @                           3                       0                   8                       .
                    S




                    T
                                        7           8                           =           8                   /               9           9   ;                                   @       /               7                                       ,       -                                   7                       ,       -                       5               ,                   0                               -                   5           /               -                               -                       ,           L                       8                           M                   8               =                   ,       3                       1                               .                               2                                   L                               8           /                       0                       .                                       5                   8




                    U                                                                                                                                                                                                                                                                                                                                                                   E
                                        =           8               /               9           9               ;                       =       /       L                       M           8               1                                       ,       -                                   <                   M                   G                                                                   0               1                                   @           3               L               8                                       B                   <           ;                   @                               K               /           0                                               +                   8                               /                                                       M           8                       8                   M                       ,                   0                   B




        *           V                   -           3           L                               A               3           =                   ;               8               /           =                   @                               /           0               1                                       ;           8                       /           =                           @                           /                   0           1                                   ;           8                   /                   =                       @                       /                   0               1                       -                       5                       8                   ;                           L                                           ,               B           5                       -




        *           *                       W       <                   @       -                                   6           ,       0       1                               3               A                           5                   3           :               8                   =                               /                       =           3                       <               0               1                               -               5                   8           =                   8                           G                                       h                   <               -                       /                                                       9           3           -                                                   3                               A                           -                   5               8                       L                               .




                ?
        *                                   ,           A                       -           5                   8           ;                       A           8               8               9                       L                       3           =               8                                       K           3               L                       A                   3               =               -                   /           +                   9               8               .                                   -                   5           8               ;                               4       9               9                                   W               <                           @   -                                                   M                       <                   @               5                                   -                           5                   8




                    D
        *                                   ,           @               @       <           8                       .                   =       /               M                   ,           @           -                   @                   .                       K                   5                       ,           9                   1                               L                   3                   9               8               @           -                   8           =                       @                   .                               @           /           L                       8                       -                       5                               ,           0           B                                   G




        *                                                                                                                                                                       Z           5               /               -                               K               /                   <                       @       8                           @                                   ,           0               1                       ,       :                   ,               1           <                   /                       9                   @                           9                   ,               6           8                               R                       /                   0                   ,           8                                       9
                    H                                                                                           I




        *                               b           3                   9       -               ^               K               9       /       7                   .                       =               /               M                       ,           @           -                       @                   .                               -           3                                           A           8                   8               9                           L               3                   =                   8                               K               3           L                           A           3       =                       -                       /                   +                   9           8                                       .                           -                       3
                    N




                    O
        *                                   A       8               8               9                               9           ,           6   8                   .                       3               5                   .                               2                               K                   /           0                                   1                       3                           L                       3           =               8                               0                   3                   7                               -               5                   /               0                                   2                                   1                           ,   1                                                           9               /                   @               -




        *                               -               ,       L               8               C
                    S




                    T                                                                                       E
        *                                                                                                                                                                       h           8               K               /                   <               @           8                                       -           5                       8           ;                                       B               3                   -                           +                   ;                               7                       ,               -           5                                       ,           -                   .                           -                       5                   /           -                                       4                   @                           -                       5                   8




                    U
        *                               1           8               /               9               G                                   c       5               8               ;                               A           8                   8               9                       L                           3           =                       8                                   +               3                   9               1           8               0                   8           1                       .                                   ;           3               <                                       6           0       3                       7                               .                       -                   5                               8                       ;                                   B                   3               -




    ?
                    V                   +           ;                           7               ,               -           5                       ,           -                   .                           2                   4   L                                   B                   3                       ,       0                       B                                   -               3                                   M           <                   @               5                               -                   5                   8                               ,                   @               @           <       8                                               -                   5                   ,                   @                                               -                   ,       L                           8                       .




    ?
                    *                   3           5                   .                       2                           B           8       -                               /                           +                   ,               B           B               8                   =                               5                           ,       B                       5                               3                   0                           -                   5               ,                   @                                   3           0               8                       .                           ;       3                       <                                                   6   0                   3                               7                               .                           -                   5               8                           ;




    ?           ?
                                            W       <                   @       -                                   6       8           8       M                               3           0                               B                   3               ,           0                   B                           G




    ?               D                                                                                                                                                   d                   e                                                           d                                                                                                                               E
                                                                                                                                                                                                                    G                               _                           2               c                   b                   f                                                                   =               8                               ;               3                   <                               B                   8                   -           -                   ,               0               B                       K                               9               3                           @   8                                                   -                       3                                   /




    ?
                                        7           =               /           M               X               <           M                   M               3                   ,       0               -                   C
                    H




    ?                                                                                                                                                                   d                   e                                                               P                                   P           d                   P                       Y                                                               d                   d               P               Y                                                                                           Y
                                                                                                                                                                                                                    G                               _                       l                                                                                           X                       _               2                                                                                   _               f                                                               3                   .                                   @               ,   =                                       G
                    N




                                                                                                                                                                                                    !                                                               "               #                   $                                   %                   &               '                                                  !                               (               &                                   "               $                                                  &               '                   )               




                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
